exelon corporation as successor by merger to unicom corporation and subsidiaries petitioner v commissioner of internal revenue respondent exelon corporation and subsidiaries petitioner v commissioner of internal revenue respondent docket nos filed date p a corporation engaged in the production transmission and distribution of electricity to residential commercial and industrial customers in northern illinois sold its fossil fuel power plants in for dollar_figure3 billion seeking to manage the taxable gain of dollar_figure billion resulting from the sale p pur- sued a series of like-kind_exchanges employing sale-leaseback strategies between p and unrelated third parties c and m each of the latter a tax-exempt public_utility p fully funded the transactions using the proceeds from the sale of its own power plants in the transactions c or m would lease a power plant to p for a term exceeding the plant’s useful_life receiving in turn a lump-sum payment of cash and p would sublease the power plant back to c or m part of the amount_paid to c or m would be returned to p as a prepayment of the sublease another part would be set_aside for investment and to secure a cancellation option allowing c and m to pur- chase back their power plants at the end of the sublease periods and the remainder would be retained by c and m and used for their own needs since exercising the cancellation options was expected to be the only economically viable option the parties to the transactions anticipated that at the end of the sublease periods c and m would exercise their can- cellation options and regain ownership of the power stations leased to p the primary tax benefits that p expected to derive were from the deferral of income_tax under sec_1031 and various deductions related to the replacement prop- erties p identified appropriate replacement properties con- ducted due diligence and closed the transactions within the timeframes provided for in sec_1031 held the agree- ments between p and c and m are not true leases but rather properly characterized as loans since the transactions did not transfer the benefits_and_burdens_of_ownership to p the sub- stance of the transactions is not consistent with their form held further p did not satisfy the requirements of sec_1031 for the tax_year since p exchanged power plants for an interest in financial instruments held further p is not entitled to depreciation_deductions claimed for with respect to its transactions with c and m held further p may exelon corp v commissioner not deduct interest or include rental income with respect to the transactions with c and m for the tax_year since the transactions are not lease agreements for federal tax pur- poses under sec_467 held further p must include in income for the tax_year original_issue_discount income arising out of p’s equity contribution which is to be repaid with interest through the cancellation options in p’s agree- ments with c and m held further p is not entitled to deduct transaction costs related to its transactions with c and m for it sec_2001 tax_year and must instead include them as an addi- tional amount lent to c and m held further p is liable for accuracy-related_penalties under sec_6662 for the and tax years on the grounds of negligence or disregard of rules or regulations p did not show reasonable_cause and good_faith under sec_6664 to meet the exception for those penalties david f abbott joel v williamson erin g gladney kristin m mikolaitis andrew w steigleder michelle a spiegel and michael d educate for petitioner matthew i root elizabeth p flores steven n balahtsis abigail f dunnigan lisa m goldberg casey r kroma and michael t shelton for respondent laro judge these cases are consolidated for purposes of trial briefing and opinion respondent determined the fol- lowing deficiencies and penalties in petitioner’ sec_2 federal_income_tax in timely issued notices of deficiency year deficiency dollar_figure big_number penalty sec_6662 dollar_figure big_number petitioner timely filed petitions with the court seeking redetermination of these deficiencies and penalties the deficiencies at issue arise out of petitioner’s participa- tion in six transactions that respondent labeled sale-in lease- natasha goldvug represented petitioner at trial on date she filed a motion to withdraw as counsel for petitioner which the court granted on date in this opinion references to petitioner include both exelon corp and exelon corp as successor to unicom corp which merged with exelon corp on date and thereafter went out of existence united_states tax_court reports out silo transactions in an alleged like-kind_exchange under sec_1031 the transactions are as follows counterparty transaction name city public service municipal electric authority of ga municipal electric authority of ga spruce scherer scherer scherer wansley wansley the parties have agreed with the court’s approval to reduce the number of transactions to be tried to three test transactions spruce scherer scherer and wansley wansley and to apply the court’s methodology in this opinion to the remaining transactions the parties have resolved two issues by filing stipulations of settled issues with the court the parties have agreed that petitioner is entitled to the benefits of interest_netting as provided in sec_6621 for the amount of which will be determined after the parties submit rule com- putations the parties have also agreed that petitioner is not subject_to the penalty under sec_6662 for the tax_year for an underpayment due to a substantial understate- ment of income_tax although petitioner still may be subject_to the sec_6662 penalty for on account of negligence or disregard of rules or regulations we decide the following issues whether the substance of the test transactions is con- sistent with their form we hold that it is not whether petitioner has satisfied the requirements of sec_1031 we hold that it has not whether petitioner is entitled to depreciation_deductions claimed for with respect to the test transactions we hold that it is not whether petitioner must include in income in original_issue_discount income related to the test trans- actions we hold that it must unless otherwise indicated section references are to the internal rev- enue code code as applicable for the years in issue rule references are to the tax_court rules_of_practice and procedure dollar amounts are rounded to the nearest dollar our rulings in this opinion with respect to wansley will be deter- minative for wansley our rulings with respect to scherer will be de- terminative for scherer and scherer exelon corp v commissioner whether petitioner is entitled to deduct amortized transaction costs related to test transactions for it sec_2001 tax_year we hold that it is not and whether petitioner is liable for penalties under sec_6662 for the and tax years we hold that it is findings_of_fact some of the facts have been stipulated the stipulations of fact and the facts drawn from stipulated exhibits are incor- porated herein and we find those facts accordingly at the time of filing the petitions exelon the primary petitioner had its principal_place_of_business in chicago illinois the parties agree that these cases are appealable to the court_of_appeals for the seventh circuit i exelon and its subsidiaries background commonwealth edison co comed was organized in illinois on date as a result of the merger of cos- mopolitan electric co into comed unicom corp unicom was created in date as a holding_company for comed unicom investment inc uii was created on date as a wholly owned subsidiary of unicom exelon corp exelon petitioner in these cases and the successor by merger to unicom and its consolidated subsidi- aries unicom group was incorporated in date exelon became the parent_corporation of peco energy co peco and unicom through merger on date as a result of the merger of exelon and unicom unicom went out of existence after the merger exelon wholly owned peco and owned more than of comed both unicom and exelon used the calendar_year as their tax_year both companies were accrual basis taxpayers during all relevant periods ii unicom’s decision to sell fossil fuel power generation assets a comed’s power generation business in in comed engaged in the production transmission and distribution of electricity to residential commercial and united_states tax_court reports industrial customers in northern illinois comed operated in chicago illinois under a nonexclusive electric franchise ordi- nance comed received approximately one-third of its ulti- mate revenues from customers in chicago in addition comed operated its electric business outside of chicago in municipalities under nonexclusive franchises that were received under certificates of convenience and necessity granted by the illinois commerce commission icc comed owned and operated a full spectrum of assets necessary to produce and deliver electricity to its customers including power generation plants both fossil fueled and nuclear fueled the high-voltage transmission system which transported the electricity from the generators to the service areas and the low-voltage distribution system needed to pro- vide the electricity to end users b deregulation of the electric industry and unicom the 1990s marked a shift in the regulatory framework for the electric industry before most electric utility compa- nies were vertically integrated conglomerates which simi- larly to comed owned a full spectrum of assets for produc- tion and delivery of electricity to the customers by date the federal energy regulatory commission ferc had issued final rules requiring nondiscriminatory access to the transmission grid controlled by vertically integrated utili- ties these rules opened the market to smaller utilities and power generators and provided an opportunity for the forma- tion of wholesale energy companies instead of investing in their own transmission capacity smaller energy producers could now use the transmission system already in place regardless of who owned it to deliver power to their cus- tomers many states pursued their own restructuring strategies for electric industry deregulation some of them requiring sepa- ration of power generation from sales to final customers on date illinois enacted the electric service cus- tomer choice and rate relief law codified pincite ill comp stat ann to -130 west unlike other states illinois did not enact deregulation legislation requiring divestiture of power generation and allowed electric utilities a choice of how they wished to pursue the transition exelon corp v commissioner these regulatory changes resulted in the transformation of the power industry by the early 2000s from a number of separate vertically integrated utilities to a network of businesses where the various elements of the supply chain were being operated separately and interacted through market-based contracts and power exchanges to face the challenges of the changing market unicom decided to evaluate its operations in illinois including its nuclear and fossil fuel power plants although unicom management believed the company was well positioned to succeed in the new market structure the study revealed that unicom would have to make significant changes to its oper- ation model in order to stay competitive long term unicom and comed considered multiple options including continued operation with accelerated_depreciation indefinite suspen- sion from operation a sale of assets to a third party and retirement or closure of assets unicom needed cash to main- tain and expand its nuclear generation facilities and distribu- tion system after determining that operation of fossil fuel power plants would bring less value than immediate sale unicom decided in date that it was time to divest itself entirely of its fossil-fueled power generation business at that time unicom estimated it would receive approximately dollar_figure billion from the sale c unicom’s sale of the fossil fuel power plants unicom started looking for an appropriate buyer for its fossil fuel power plants in one prospective buyer offered unicom dollar_figure billion for the plants unicom’s manage- ment however believed that the company could get a better deal eventually edison mission offered unicom dollar_figure billion for the fossil fuel power plants almost twice the initial esti- mate the dollar_figure billion offer would enable comed to upgrade its nuclear plants and make the necessary investments in its distribution system on date comed entered into an asset sale agreement with edison mission eme agree- ment to effect the sale comed transferred its interests in the fossil fuel power plants to uii pursuant to an agreement dated date subject_to the eme agreement uii agreed to pay comed dollar_figure3 billion for the assets in the united_states tax_court reports form of a demand note in the amount of dollar_figure billion and the difference in interest-bearing term notes after receipt of the assets uii would immediately transfer the assets to edison mission and receive dollar_figure3 bil- lion in cash immediately after receipt of the cash uii would pay the dollar_figure billion aggregate principal due to comed under the demand note uii would pay the amount due under the demand note with interest-bearing term notes upon the notes’ maturity uii would pay the principal_amount of the notes edison mission acted through its sub- sidiary midwest generation deloitte touche llp valu- ation group deloitte performed a valuation allocating the sale price among the transferred power plants on date uii closed the sale to edison mis- sion with respect to two plants the collins generating sta- tion collins station or collins power plant and the powerton generating station powerton station or powerton power plant for dollar_figure million and dollar_figure million respectively these stations together had a book_value of approximately dollar_figure billion at the time of the sale pursuant to eme agree- ment terms uii transferred the collins and powerton sta- tions to state street bank trust co state street the qualified_intermediary for the putative like-kind_exchange described more fully in the following sections and state street then transferred the stations to edison mission in exchange for the consideration described above in its filings with the icc comed represented that the sale would not impair comed’s obligations to provide power to customers because comed would be buying back the output generated by the sold power plants for a number of years and would also be able to buy energy on the open market comed planned to reinvest some of the proceeds in its remaining lines of business and to pay the transaction expenses iii unicom’s search for tax planning opportunities after unicom announced the planned sale of the fossil fuel power plants in date it became clear that there would be a large taxable gain resulting from the sale unicom dili- gently searched for opportunities to minimize the tax impact and to reinvest some of the proceeds of the sale exelon corp v commissioner richard roling assistant vice president of tax and assist- ant comptroller at unicom from the early 1990s through was responsible for the tax function at unicom including filing tax returns planning research and ensuring compliance with the tax laws in mr roling reported to robert e berdelle controller of unicom at the time mr berdelle’s responsibilities included safeguarding unicom’s assets maintaining books_and_records and issuing financial reports and regulatory filings furthermore mr berdelle supervised unicom’s tax department along with unicom’s business planning and other functions mr roling approached arthur andersen unicom’s auditor at the time pricewaterhouse coopers pwc and deloitte to identify the appropriate tax strategy arthur andersen pre- sented unicom with a strategy involving a foreign_currency_swap but mr roling rejected it because it was too complex and did not align with the existing unicom business pwc first presented the idea of a like-kind_exchange coupled with a sale-leaseback to unicom sometime in august and sep- tember into a passive in essence pwc suggested that its strategy would allow unicom to defer the recognition of gain on unicom’s sale of the fossil fuel power plants through a sec_1031 like-kind_exchange investment instead of paying the tax on the gain unicom would be able to reinvest that sum the deferred tax would be financially similar to a borrowing note by reinvesting it unicom could receive a significant yield premium moreover leveraging the new lease in such a manner would leave unicom in substantially the same cash position leveraged_lease for maintaining the new the pwc strategy envisioned a lease_term in the range of years with an enhancement and defeasance structure providing for aa rated or better enhancement of the lessee’s entire financial obligations to unicom pwc compared the costs investment with maintaining a typical debt private_placement under the strategy unicom would lease the exchange assets to the les- see under a triple net_lease with an end-of-term fixed pur- chase option unicom would pass on a portion of its tax_deferral benefit to the lessees through a reduction in rental obligation the lessee would defease its rental obligations lease united_states tax_court reports and thereby monetize the lower rental cost into an upfront cash benefit pwc pointed out to petitioner that municipal utilities and rural_electric_cooperatives seeking to monetize tax benefits they could not use because of their tax-exempt status would be interested in entering into a sale-leaseback transaction pwc also suggested that taxable entities desiring to obtain low cost off-balance-sheet financing alternatives might also be interested after the initial consultation with pwc mr roling decided to present the idea of the like-kind_exchange to his superiors iv unicom’s decision to enter into the test transactions mr roling first presented the pwc strategy to mr berdelle although mr berdelle initially did not fully under- stand the strategy he decided it had promise and was in line with unicom’s tax strategy john c bukovski the chief financial officer of unicom gave mr roling permission to move forward with the like-kind_exchange strategy and present it to the unicom’s board_of directors for consideration and approval on date two months after receiving icc approval to sell comed’s fossil fuel power plants comed submitted a notice to the icc stating that it was considering entering into a like-kind_exchange for at least several of the fossil fuel power plants on date unicom and pwc executed an agree- ment whereby unicom retained pwc to act as its financial adviser in connection with the proposed like-kind_exchange strategy on date mr berdelle provided information on the strategy to unicom’s board_of directors he presented the strategy during the board meeting held on date seeking and receiving approval for various preliminary steps necessary to pursue the concept and pre- serve the option of entering into a like-kind_exchange trans- action mr berdelle assembled a team to further evaluate the like-kind_exchange opportunity that team consisted of a number of unicom’s employees from various departments the final structure of the like-kind_exchange and sale-leaseback was different as explained further in this opinion exelon corp v commissioner including the tax department treasury and finance depart- ments engineers and outside consultants core members of the team including mr berdelle robert hanley a tax department employee and mr roling would meet weekly if not more often to discuss the status of the project neither mr roling nor anyone on his staff in the tax department had any experience with like-kind_exchanges because unicom did not have the internal expertise nec- essary to adequately assess all of the legal and technical aspects of the proposed like-kind_exchange unicom employed a number of consultants and advisers to work on the project including performing due diligence of potential replacement properties unicom retained a chicago law firm winston strawn llp winston strawn to advise on the legal aspects of the transaction including its tax consequences in addition in march or april of unicom engaged stone webster management consultants inc stone webster to provide engineering and environmental reports on prospective replacement properties unicom retained deloitte to conduct an appraisal of the relinquished properties and potential replacement properties in date in addition peti- tioner engaged pwc financial and accounting adviser arthur andersen accounting adviser sidley austin regu- latory counsel vinson elkins texas counsel and hol- land knight georgia counsel v identification of properties to be relinquished in the like- kind exchange on or about date six days before the closing of the sale under the eme agreement unicom identified the collins and powerton stations as the properties it would try to exchange for like-kind replacement properties mr roling concluded on the basis of the valuations from deloitte that the fair_market_value of the collins station at that time was dollar_figure million with an expected taxable gain of dollar_figure million while the fair_market_value of powerton station was dollar_figure million with an expected taxable gain of dollar_figure million unicom did not plan to execute a like-kind_exchange for any of the other fossil fuel power plants it was selling united_states tax_court reports vi identification of like-kind replacement properties and due diligence a identification of replacement properties because sec_1031 has a strict timeframe for identifica- tion-on or before the 45th day after the date on which the relinquished_property is transferred-and acquisition of replacement property-within days of the date on which the relinquished_property is transferred or if earlier the transferor’s tax_return due_date for the year in which the transfer of the relinquished_property occurs -unicom started looking for potential replacement properties before the closing of the sale under the eme agreement by date pwc had identified prospective les- sees unicom did not participate in the initial identification process on or about november pwc on behalf of unicom sent proposals to a number of potential lessees for the sale-leaseback portion of the like-kind_exchange pwc contacted both taxable and tax-exempt entities city public service cps and municipal electric authority of georgia meag were among the potential lessees contacted by pwc each proposal sent by pwc contained statements indicating that unicom was simultaneously soliciting other prospective lessees for expressions of interest and that the proposal was subject_to due diligence by unicom and its consultants after receiving initial expressions of interest from several potential lessees unicom and its advisers analyzed the submitted materials the closing of the sale of the two fossil fuel power plants under the eme agreement on date started the clock under sec_1031 unicom and uii had to identify like-kind replacement properties by date days from closing and had to acquire the properties by date days from closing on date unicom timely submitted to state street the qualified_intermediary its identification of like- kind replacement properties for both the collins and powerton stations unicom identified the spruce station and certain related common facilities owned by cps as a replace- ment for the collins station unicom identified a undi- vided interest in the wansley station and a undivided_interest in the scherer station both owned by meag as a exelon corp v commissioner replacement for the powerton station those partial_interests in the wansley and scherer stations were at that time owned by meag as a tenant in common along with georgia power co oglethorpe power corp and the city of dalton georgia b due diligence on replacement propertie sec_1 engineering and environmental analysis walter hahn a mechanical engineer with expertise in plant operability and over years’ experience working on power plants was comed’s director of technical services in mr hahn coordinated engineering and environmental analysis efforts for the like-kind_exchange project at comed to perform the analysis mr hahn hired stone webster an engineering consulting firm that comed had previously used for other engineering studies stone webster assessed the power plants’ contempora- neous condition and expected remaining life the projected capital costs operating and maintenance_expenses and environmental issues relating to the future operations and maintenance of the replacement stations and conducted an environmental permit review and permit compliance assess- ment stone webster’s review process involved data collec- tion site visits and the review and analysis of all informa- tion obtained before drafting reports and offering conclusions stone webster’s team found the wansley and scherer stations to be well maintained and in clean and orderly condition probably in the top -3 of units in the country in generation efficiency and overall availability and reli- ability stone webster’s team found that the spruce sta- tion was also well maintained was running at good effi- ciency and could run at high capacity factors however stone webster did uncover certain problems with the plants for example stone webster identified stress corro- sion cracking in the low pressure turbine sections of the wansley station stone webster also raised concerns about the potential for the u s environmental protection agency to take action relating to maintenance activities at wansley at the scherer station stone webster identified spills associated with transformer failures and fires unicom chose not to follow up on any of these and other findings united_states tax_court reports in addition two comed engineers visited all of the sta- tions before date their review however was not as thorough as stone webster’s and involved only short site visits and interviews comed engineers did not find any problems with any of the stations appraisal of replacement properties deloitte prepared appraisal reports for all three replace- ment properties as well as for the fossil fuel power plants sold by unicom under the eme agreement the reports pro- vided current valuations of the replacement properties as well as valuation opinions as to the plants’ residual values and remaining useful lives and the likelihood of the prospec- tive lessees’ being economically compelled to exercise their cancellation or purchase options in preparing the reports deloitte sought to address specific requirements set forth in internal_revenue_service irs published guidance on leasing transactions such as the requirements articulated in revproc_75_21 1975_1_cb_715 and revproc_75_28 1975_1_cb_752 by letter dated date winston strawn pro- vided deloitte with a list of appraisal conclusions we antici- pate will be necessary to support our tax opinion issued in connection with any leasing transaction entered into by comed later reproduced almost verbatim in deloitte appraisal reports the following table shows side by side some of the conclu- sions from the winston strawn letter and conclusions appearing in the deloitte appraisal reports subsidiary that unicom’s list was winston strawn letter spruce appraisal report deloitte as of the closing date it is rea- sonable to expect that the fair mar- ket value of the leased property will substantially exceed the appli- cable early termination amount at all times during the lease_term as of the closing date it is rea- sonable to expect that the fair mar- ket value of the facility will sub- stantially exceed the applicable early termination amount at all times during the lease_term the scherer wansley and spruce appraisal reports prepared by deloitte contain mostly similar boilerplate in the conclusions with slight differences attributable to the specific terms of the transactions and fair_market_value figures we use the appraisal for the spruce station as an example to illustrate the effect of the winston strawn letter on the con- clusions reached by deloitte exelon corp v commissioner winston strawn letter spruce appraisal report deloitte the purchase option_price is no less than of the estimated fair_market_value of the leased property as of the expiration of the lease_term taking into account in- flation and any reasonably antici- pated improvements or modifica- tions to the leased property and after subtracting from such value any cost to the lessor of acquiring possession of the leased property at the end of the lease_term the cancellation option_price is no less than of the estimated fair_market_value of the facility as of the expiration of the lease_term taking into account inflation and any reasonably anticipated im- provements or modifications to the facility and after subtracting from such value any cost to the lessor of acquiring possession of the facility at the end of the lease_term as of the closing date the leased property’s remaining eco- nomic useful_life is ll years and therefore the leased property will have a remaining economic useful_life at the expiration of the max- imum service agreement term equal to at least percent of its re- maining useful_life as of the closing date as of the closing date the facili- ty’s remaining economic useful_life is expected to be years and therefore the facility is expected to have a remaining economic useful_life at the expiration of the max- imum service agreement term equal to at least percent of its re- maining useful_life as of the closing date the leased property will have a fair_market_value at the expiration of the maximum service agreement term determined without regard to inflation or deflation or any future improvements that is equal to at least percent of the current fair_market_value of the leased prop- erty and after subtracting from such value any cost to the lessor of ac- quiring possession of the leased property at the end of the lease_term the facility will have a fair mar- ket value at the expiration of the lease_term of percent of clos- ing date fair_market_value deter- mined without regard to inflation or deflation or any future improve- ments and a fair_market_value at the expiration of the maximum service agreement term of percent of closing date fair_market_value determined without regard to inflation or deflation or any future improvements both uninflated re- sidual values are at least percent of the current fair_market_value of the facility and after subtracting from such value any cost to the les- sor of acquiring possession of the facility at the end of the lease_term united_states tax_court reports winston strawn letter spruce appraisal report deloitte neither the physical attributes of the leased property the financial standards of the qualified operator or qualified bidder the applicable return provisions or other terms and conditions of the lease operating_agreement or power purchase agreement nor any other identifi- able factor known to the appraiser after due inquiry will create a ma- terial inducement to lessee to exer- cise the purchase option with re- spect to the leased property neither the physical attributes of the facility the financial stand- ards of the qualified operator or qualified bidder the applicable re- turn provisions or other terms and conditions of the lease operating_agreement or power toll processing agreement nor any other identifi- able factor known to the appraiser after due inquiry will create a ma- terial inducement to lessee to exer- cise the cancellation option with respect to the facility based on the comparative costs of the reasonably anticipated alter- natives expected to be available to lessee at the expiration of the lease_term lessee will not be under any economic compulsion to exercise the purchase option based on the comparative costs of the reasonably anticipated alter- natives expected to be available to lessee at the expiration of the lease_term lessee will not be under any economic compulsion to exercise the cancellation option the fixed net return required under the service agreement option is less than of the expected fair_market_value of such pay- ments so that the service agree- ment option does not create an eco- nomic compulsion for the lessee to exercise the purchase option and it is expected that the lessor will not exercise the service agreement op- tion the fixed net return required under the service agreement option is less than percent of the ex- pected fair rental value so that the service agreement option does not create an economic compulsion for the lessee to exercise the cancella- tion option and it is expected that the lessor will not exercise the service agreement option winston strawn provided continuous and substantial feedback to deloitte on the drafts of the appraisal reports although winston strawn did not give deloitte directions as to the specific fair_market_value for each replacement_property deloitte knew from its previous work on appraising unicom’s plants sold under the eme agreement how much gain unicom was looking to defer with respect to all three replacement properties deloitte discussed the results obtained under three standard valu- ation approaches cost of replacement approach market approach and discounted cashflow approach deloitte con- cluded that the discounted cashflow analysis represented the most reliable approach to determining the current fair exelon corp v commissioner market_value of the assets in the test transactions in all of the cases to arrive at the fair market values of the replacement plants at the end of the sublease terms deloitte used the maximum federal statutory corporate_income_tax rate of and a state corporate_income_tax rate of total of even though the plants were in texas which did not have a state corporate_income_tax and in georgia which had a state corporate_income_tax rate deloitte used the same discount rate of for all three plants and assumed inflation of per annum deloitte did not perform any sensitivity analysis for the spruce station deloitte assumed the plant capacity factor to be in declining to in and to in for the wansley station deloitte assumed the plant capacity factor of in declining to in and to in for the scherer sta- tion deloitte assumed the plant capacity factor to be in declining to by deloitte did not analyze in its appraisal reports how a change in a capacity factor might influence the future fair_market_value of the assets at issue after performing the analysis deloitte concluded that cps and meag would not be economically compelled to exercise their cancellation or purchase options at the end of their respective subleases if based on the deloitte analysis the fair_market_value of all the replacement properties at the end of the leaseback term would be less than the cancellation or purchase option_price in arriving at this conclusion deloitte did not consider noneconomic factors or any arrangements between the parties setting aside the money for the option payment at the beginning of the lease we note however that deloitte relied mostly on the cost approach to determine the fair_market_value of the assets at the end of the leaseback term at the time of deloitte’s appraisal texas had a corporate franchise tax equal to the greater of of a corporation’s net taxable capital or of its net taxable earned surplus tex tax code ann sec_171 west in addition to its corporate_income_tax georgia levied a graduated corporate net_worth tax ranging from dollar_figure to dollar_figure ga code ann sec united_states tax_court reports financial and economic analysis ruth ann gillis unicom’s chief financial officer in coordinated the financial and economic due diligence on the spruce wansley and scherer transactions ms gillis reviewed both the creditworthiness of cps and meag and the quality of the leased stations at the end of the due dili- gence process ms gillis felt comfortable recommending that the board_of directors enter into the transactions included the following services pwc acted as a financial adviser in connection with the like-kind_exchange and the sale-leaseback transactions pwc’s engagement i from economic tax assessing unicom’s specific needs accounting commercial and regulatory standpoints in connection with the proposed like-kind_exchange ii devel- oping a strategy matching target replacement_property with the relinquished_property iii identifying target replacement_property owned by both tax-exempt lessees and taxable les- sees iv arranging for a tax and accounting analysis regarding the like-kind_exchange v providing economic analyses and pricing models and issuing reports regarding accounting treatment for the life of the like-kind_exchange and vi issuing an opinion regarding the application of accounting principles to the like-kind_exchange subse- quently pwc also acted as the designated tax_shelter orga- nizer on behalf of exelon and registered the transactions with the irs as a confidential tax_shelter petitioner retained first chicago leasing corp fclc a wholly owned subsidiary of banc one capital corp banc one to serve as a supplemental investment adviser to the unicom group fclc provided unicom with financial and risk analysis of and advice relating to the like-kind_exchange fclc considered all material credit risks as having been adequately addressed through the transaction structure and financial enhancements such that the trans- actions at issue possessed above-average safety from a credit risk perspective with respect to payment of scheduled rent purchase options or early termination damage claims thus protecting unicom’s investment return fclc advised that cps and meag were generally very credit-worthy strong investment-grade entities and would remain primarily liable for all rent and purchase option obligations fclc also con- exelon corp v commissioner cluded that unicom would not suffer losses due to failure on the part of cps and meag to pay rent sums due for pur- chase options or liquidated_damages at the appropriate times with respect to the risk of bankruptcy of cps or meag fclc concluded that the potential adverse effects of the real_estate classification in a bankruptcy are being borne in these transactions by the credit support parties and not unicom fclc further concluded that unicom could rely on being able to get a full payout in cash if a bankruptcy of a lessee occurred fclc did not evaluate the risks related to the service_contract period after the expiration of the sub- lease to cps or meag marsh usa inc advised unicom on standard insurance practices for the u s utility industry and the appropriate terms for property damage and commercial liability insur- ance in the spruce wansley and scherer transactions legal and tax analysis winston strawn analyzed the qualification of the replacement properties against the relevant tax tests for like- kind exchanges helped negotiate the transactions with cps and meag drafted the various transaction documents and analyzed the tax consequences thereof winston strawn also analyzed the relevant leasing authorities and legal risks associated with the spruce wansley and scherer trans- actions winston strawn worked with local legal counsel in illinois georgia and texas to assist with regulatory cor- porate real_estate and title and engineering and surveying issues with respect to the spruce wansley and scherer sta- tions winston strawn was closely involved in the due dili- gence process including marking up the engagement agree- ment with deloitte and as previously discussed providing deloitte with a list of desirable conclusions and comments on the appraisal report drafts winston strawn provided two tax opinion packages con- taining opinion_letters and supporting memoranda to unicom dated as of the closing of the sale-leaseback trans- actions on the federal_income_tax treatment of the trans- actions the opinion package for the exchange of the collins station for spruce totaled pages while the opinion pack- united_states tax_court reports age for the exchange of the powerton station for wansley and scherer wa sec_392 pages winston strawn’s primary tax opinions concluded the following a the exchange of unicom’s fossil fuel power generating facilities in illinois with the lessees’ fossil fuel power gener- ating facilities should be treated as a valid exchange of like_kind or like_class property under sec_1031 of the code b each of the spruce wansley and scherer leases will be treated as a true lease for federal_income_tax purposes pursuant to which uii unicom will directly or indirectly receive the taxable_income and deductions associated with the ownership of the spruce wansley and scherer stations respectively c substantially_all of the sec_467 rental payments will be treated as loans to unicom rather than as current rental income d the spruce wansley and scherer leases will transfer ownership of the spruce wansley and scherer stations to unicom for federal_income_tax purposes although winston strawn provided generally favorable opinions it separately warned unicom that there are certain risks related to federal tax law including recent guidance by the internal_revenue_service on lease-in lease-out lilo transactions and the possibility that the proposed transaction might be subsequently classified as a corporate_tax_shelter unicom retained vinson elkins llp to provide legal advice and opinion as to texas law relevant to the spruce transaction unicom retained holland knight llp to pro- vide legal advice and opinion as to georgia law relevant to the scherer and wansley transactions with respect to the review by unicom’s own employees of the analysis and conclusions provided in the winston strawn legal opinions mr roling testified that he did not get beyond the first seven of several hundred pages of the opinion and unicom’s internal tax personnel also did not mr roling testified that he read seven pages of an opinion but it is not apparent to which opinion he referred the record shows that winston strawn provided two tax opinion packages in addition to drafts throughout the preparatory stages of the transactions however in certain places the record indicates that an employee of petitioner reviewed an opinion in the singular here and elsewhere in our opinion we use the singular and the plural forms of the word as appropriate to reflect which- exelon corp v commissioner review the legal analysis in the draft opinions mr berdelle however testified that he did read the winston strawn tax opinions in their entirety c board approval at the date unicom board meeting john rowe chief_executive_officer and chairman of comed and unicom introduced a discussion of the proposed like-kind_exchange and mr berdelle presented information to the board on the like-kind_exchange and the sale-leaseback pro- posal as it had developed since the date board meeting on date the board received a memo- randum explaining the nature of the transactions and a credit and investment analysis as well as expected economic results on date mr berdelle presented the proposed like- kind exchange to the board in more detail and representa- tives of the winston strawn team and mr jenkins from pwc responded to the board’s questions about the credit risks the tax risks and the financial returns associated with the transaction mr rowe mr berdelle and ms gillis all recommended that the board approve the like-kind_exchange and the board followed their advice at the time the transactions were approved some results of the due diligence including legal opinions valuation reports and engineering due diligence reports were not yet available in their final form it is unknown whether the board reviewed the draft reports and opinions but the board memorandum dated date discussed some tax and legal risks ever grammatical number the record establishes on that particular point specifically appendix d discussed the risks related to the meag transaction and appendix e discussed the risks related to the cps trans- action on the risks related to a meag bankruptcy the conclusion was that the risk was mitigated by meag’s inability to become a debtor under current georgia law on the risks related to a cps bankruptcy it was con- sidered to be an unlikely event mitigated by the credit enhancement united_states tax_court reports test transactions i spruce a cps and its decision to enter into the spruce trans- action cps is a municipal gas and electric utility owned by the city of san antonio texas that sells gas and electricity to its customers cps’ mission statement obligates cps to pro- vide low-cost reliable gas and electricity service to its cus- tomers as an entity owned by a municipality cps is tax exempt in the late 1990s cps’ electric system served a territory consisting of substantially_all of bexar county texas and small portions of seven adjacent counties the cps system was within the electric reliability council of texas ercot region which was entirely within the state of texas and served about of texas’ electrical load ercot includes approximately power plants ercot is not connected to the national grid and as a result texas power producers are not subject_to ferc regulations cps owned electric generating units and a interest in the south texas project’s two nuclear generating units the spruce station’s generating capacity was approximately of the generating capacity of cps’ electric system the electricity prices for cps’ customers in were the lowest among the largest cities in the united_states and the lowest among major texas cities cps’ board_of trustees has five members one director is always the mayor of the city of san antonio and the other four each represent one quadrant of the city as a part of the city of san antonio cps has its financial statements included in the annual financial reports of the city of san antonio the city of san antonio shares in cps’ revenues and the percentage of gross revenues to be paid over or cred- ited to the city of san antonio each fiscal_year by cps is determined within the limitation by the governing body of the city of san antonio cps had been presented with other similar transaction opportunities before unicom’s proposal but cps rejected these prior proposals for various reasons after receiving the proposal from unicom and reviewing valuations and the exelon corp v commissioner transaction documentation the cps board determined that the transaction did not violate cps’ bond covenants and gave its approval for the transaction in the city council of san antonio also approved the spruce transaction a date cps presentation to the san antonio city council executive board described the spruce transaction as a sale of tax benefits to a taxable entity in making the decision cps did not obtain an appraisal of its own and relied on the appraisal prepared by deloitte for unicom in order to proceed with the spruce transaction the city of san antonio brought suit in texas state court to obtain a declaratory_judgment on the continued validity of certain covenants in its outstanding public securities issued for the purpose of financing the construction and improvement of its electric and gas systems which included the spruce station the city of san antonio represented in the petition that the encumbrance would be limited to the value of the private company’s unicom’s future right to obtain a possessory leasehold interest in the f acility a after the 30-year lease back to the city has expired and b if the city elects not to exercise its right to cancel the headlease after the 30-year lease back to the city has expired in the initial draft of the petition the city also represented that it intended to exer- cise the cancellation option however this statement was later deleted at the suggestion of winston strawn and pwc who reviewed the petition on behalf of unicom and pro- vided comments the city of san antonio represented in its petition that it retained fee ownership in the spruce station and retained possession and rights to operate it during the leaseback term the city of san antonio also represented that all the rent would be prepaid six months after the closing date on the leaseback_transaction and that the city of san antonio would make an investment that upon maturity would provide the amounts necessary to pay for the cancellation option the city estimated that the net present_value of the rights which unicom would acquire in the future was approximately dollar_figure million united_states tax_court reports b key terms of the spruce lease and sublease lease and sublease on date the city of san antonio acting by and through cps entered into a sale-leaseback transaction with unicom through uii and its wholly owned subsidiaries spruce equity holdings l p and spruce holdings trust with respect to the spruce station in essence the money transferred by unicom to cps was to be split in three funds the first fund would be returned to unicom as a prepayment of sublease by cps the second fund would be set_aside for investment that would secure the payment of the cancella- tion option should cps decide not to reacquire the spruce station at the end of the sublease and the third fund would be retained by cps and could be used for its current needs a spruce headlease agreement pursuant to the headlease agreement for the spruce trans- action spruce headlease cps leased the spruce station to unicom for a term of years starting date and terminating on june spruce headlease term unless terminated earlier the spruce headlease term exceeded the spruce station’s estimated remaining useful_life of years as determined in the deloitte appraisal report dated date spruce appraisal since the headlease term exceeded the plant’s remaining useful_life the transaction could qualify as a sale making it a silo not a lilo under the spruce headlease unicom agreed to pay dollar_figure million to cps on the closing date date spruce headlease rent this amount was equal to the estimated fair_market_value of the spruce station on the closing date according to the spruce appraisal prepared by deloitte the appraised fair_market_value served as the basis for deter- mining unicom’s investment in the transaction and the par- ties did not further negotiate the investment amount deloitte estimated that as of the end of the spruce sublease in the fair_market_value of the spruce station would be dollar_figure million if based on the discounted cashflow analysis dollar_figure million if based on the cost approach exelon corp v commissioner b spruce sublease agreement under the spruce sublease agreement spruce sublease cps leased back from unicom all of unicom’s right title and interest in the spruce station under the spruce headlease the sublease term commenced on date and was scheduled to terminate on march for a term of dollar_figure years under the spruce sublease cps was obligated to prepay rent to unicom for the entire sublease term in the amount of dollar_figure on date spruce base rent the spruce base rent accrued and was allocated annually pro_rata commencing on the first day of the sublease term if the spruce sublease terminated early unicom was required to return to cps any unaccrued base rent the spruce sublease was a net_lease requiring cps to pay all costs and expenses in connection with the spruce station in addition cps was required to maintain insurance on the spruce station under the terms of the sublease default the parties to the spruce transaction agreed that the spruce headlease could not be terminated or extinguished by any circumstances of any character or for any reason with certain limited exceptions including cps’ defaulting under the spruce sublease terms the spruce sublease provided for early termination if cps were to default under the terms of the sublease the events of default included among other provisions failure to pay the spruce base rent failure of any material representation or warranty made by cps or failure to properly maintain the spruce station in case there was significant damage to the spruce station so as to render the station beyond repair cps could elect to either replace the spruce station or termi- nate the spruce sublease in any of these scenarios unicom had a number of rem- edies against cps including collecting the stipulated loss value of the spruce sublease and taking possession of the spruce station to operate sell or sublease it to somebody else the stipulated loss value was predetermined on the closing date and based on the deloitte spruce appraisal and was meant to ensure unicom’s return on the investment united_states tax_court reports property rights and obligations under the spruce headlease unicom had the right to use operate and possess the spruce station without interference from cps unicom did not have any obligations to cps in respect of maintenance operation or insurance of the spruce station under the headlease upon the spruce headlease expiration unicom could return the spruce station to cps unicom was not obligated to make any representations or warranties with respect to the spruce station except that it was free and clear of liens in case cps decided to exercise its cancellation option at the end of the spruce sublease term the spruce sublease was a triple-net lease meaning that cps was responsible for all the costs and expenses foreseen or unforeseen in connection with the spruce station including costs of operation maintenance insurance improvements and other expenses the spruce sublease con- tained a covenant of quiet enjoyment in favor of cps unless it defaulted under the sublease cps could at its own expense use operate service repair and maintain the prop- erty as long as it complied with the industry standards and applicable laws and did not have a material adverse effect on the spruce station did not result in risk of criminal liability and did not involve any material risk of loss forfeiture or sale of the spruce station cps was solely responsible for environmental compliance and any necessary remedial meas- for obtaining and ures cps was also maintaining property and insurance coverage meeting certain requirements set out in the spruce sublease agreement responsible liability unicom’s rights under the spruce sublease were very lim- ited unicom had the right to inspect the spruce station no more than once a year cps was required to seek unicom’s consent with respect to proposed improvements corporate consolidations subleases and assignments cps had limited rights to encumber the property through- out the spruce sublease term and could not create any liens on the property after the spruce sublease term expiration unicom on the other hand could incur liens on the property after the termination of the spruce sublease provided that cps did not exercise its cancellation option exelon corp v commissioner cps took the spruce station from unicom on an as-is basis however at the end of the spruce sublease term cps was required to return the spruce station in good working order and meeting the predetermined minimum operational standards for example the spruce station was required to have an annual ratio of the actual net generation to the normal claimed capacity operating for big_number hours year of at least the spruce station was required to have the ratio of available generation to maximum generation of at least and have an annual ratio of the heat energy output of not more than big_number btu kwh these conditions applied to the return of the spruce station at the end of the spruce sublease term in as well if cps decided to return the station to unicom at the end of the sublease cps was required to arrange at its own expense for any necessary permits for unicom to operate the spruce station and for engineering and environmental inspections as well as to arrange for unicom fuel supply con- tracts and transmission agreements together with other agreements necessary to operate the station failure to comply with these requirements would trigger a cps default under the agreement and unicom could pursue its contrac- tual remedies cashflows unicom paid dollar_figure million to cps under the spruce headlease on date of that amount cps retained a lump sum of approximately dollar_figure million of which the city of san antonio received about dollar_figure million on the same date cps entered into the collateralized pay- ment undertaking agreement cpua with aig financial products jersey limited aig-fp under the cpua cps would pay aig-fp a fee of dollar_figure undertaking fee in exchange aig-fp would use the proceeds from the under- taking fee to make payments to unicom for the benefit of cps at the end of the spruce sublease term in the amounts and on the dates specified in the cpua in essence the pay- ments matched both in timing and amount the amounts cps would owe to unicom upon cps’ exercise of the fixed pur- chase option cancellation option available to cps at the end of the spruce sublease term the cancellation option allowed cps to terminate the spruce headlease at the end of the united_states tax_court reports spruce sublease term and completely regain the ownership of the station the cpua required aig-fp to deliver the cash received as the undertaking fee to wilmington trust co to be held as collateral pledged primarily to unicom until cps paid its obligations under the various transaction agreements in the event of an early termination of the spruce sublease unicom would receive a termination amount under the terms of the cpua from the undertaking fee proceeds as additional protection of unicom’s interest in the amounts set_aside under the cpua american international group inc aig guaranteed the obligations of aig-fp under the cpua cps also obtained a financial guaranty insurance_policy from financial security assurance fsa specifically the policy provided certain protections to cps in case of its bankruptcy or in the event of cps’ default or early termination of the sublease further from the spruce headlease rent cps transferred the following amounts to secure the spruce sublease base rent due on date about dollar_figure million to wilmington trust co as custo- dian of an account that would be pledged to unicom about dollar_figure million to an account pledged to aig finan- cial products corp to support cps’ obligations under the letter_of_credit reimbursement agreement about dollar_figure million to an account pledged to fsa to sup- port cps’ obligations under the insurance and indemnity agreement to the spruce sublease c end of sublease term cps’s cancellation option at the end of the spruce sublease term march cps would have the option of terminating the spruce sub- cps’ payment to aig-fp of the undertaking fee was absolute uncon- ditional irrevocable and not refundable to cps under any circumstances including cps’ bankruptcy cps did not have any rights or interest in any portion of the undertaking fee and the fee could not be subject_to any lien claim or remedy by cps or its creditors after the payment the under- taking fee ceased to be an asset of cps and became an asset of aig-fp although the total amount set_aside was roughly dollar_figure million some of the money was invested by the custodians in low-risk securities to pro- vide sufficient income to cover the entire dollar_figure million spruce base rent exelon corp v commissioner lease and causing unicom to terminate the spruce headlease cancellation option for the price of dollar_figure because the entire amount of the cancellation option payment was financed through the cpua cps would not have to con- tribute or borrow any additional cash according to the appraisal prepared by deloitte the fair_market_value of the spruce station on the cancellation option exercise date in would be around dollar_figure million if based on a discounted cashflow analysis and around dollar_figure million if based on a cost approach if cps chose not to exercise the cancellation option it would trigger provisions of the spruce sublease describing conditions for returning the spruce station to unicom among other things cps would have to ensure that the sta- tion met operational standards arrange for various inspec- tions obtain operating permits for unicom and arrange for unicom to enter into fuel supply contracts transmission agreements and other contracts with third parties necessary to operate the spruce station failure to comply with these requirements would trigger a default and the right of unicom to seek contractual remedies as discussed below unicom’s options if cps chose not to exercise the cancellation option at the end of the sublease term unicom would have three choices first unicom could require cps to arrange for a qualified operator to enter into an operating_agreement with unicom second unicom could require cps to arrange for a qualified bidder to enter into a service agreement if unicom did not provide cps with written notice of which option it decided to exercise unicom would be deemed to have exercised both the operating_agreement and the service agreement options finally unicom could take possession of the spruce station and could operate it and sell its energy production without exercising the operating_agreement or service option if unicom exercised the service agreement or operating_agreement option and cps failed to implement the service agreement or operating_agreement option by the end of the spruce sublease such failure would constitute an event of default and trigger the right of unicom to pursue appropriate remedies however under certain circumstances cps would united_states tax_court reports have another opportunity to exercise the cancellation option at the same price a operating_agreement under the operating_agreement option cps was required to find a qualified operator for the spruce station cps could not be the qualified operator a qualified operator would have to among other requirements have its senior long-term debt rated no lower than aa2 by moody’s and aa by s p or have a comparable rating by another rating agency accept- able to unicom or be deemed similarly creditworthy in the sole opinion of unicom alternatively a qualified operator could obtain a guaranty of its obligations under the operating_agreement by any person with its senior unsecured long-term debt rated no lower than aa2 by moody’s and aa by s p or have a comparable rating by another rating agency accept- able to unicom the operating_agreement option contemplated that the electric output of the spruce station would be sold to third parties under the power toll processing agreements dis- cussed in the next section deloitte included in its appraisal a list of potential power purchasers and operators the only entity with an acceptable credit rating was general electric corp meaning that most potential qualified operators would have to make guaranty arrangements service agreement if cps did not elect to exercise its cancellation option and unicom elected to exercise the service agreement option cps was required to arrange for the submission of one or more bids from qualified bidders to enter into the power toll proc- essing agreement with unicom for a term of dollar_figure years unicom expected the power toll processing agreement to be substantially in the form attached to the spruce sublease agreement cps was also required to arrange for the quali- fied bidder to satisfy all of the conditions precedent to entering into the power toll processing agreement on or before the expiration date for the spruce sublease a qualified bidder would have to have-or have its obliga- tions under the power toll processing agreement guaranteed by any person that had-senior unsecured long-term debt exelon corp v commissioner obligations rated no lower than aa2 by moody’s and aa by s p or have a comparable rating for its senior unsecured long-term debt obligations by another rating agency accept- able to unicom if a bidder or a guarantor did not have debt with such a rating unicom could determine whether the bidder or guarantor satisfied the creditworthiness require- ments at its sole discretion the power purchase bids would have to provide unicom with net power revenue in the amounts and at the times set forth in the spruce sublease unicom could reject any bid if it concluded that the bid would require the spruce station to be operated inconsistently with the standards and oper- ational practices and policies of operators of similar facilities in similar circumstances in that event cps would be enti- tled to arrange for one or more alternative bids if cps were unable to find a qualified bidder or unicom rejected all bid- ders on or before the spruce sublease expiration date cps would have to exercise the cancellation option ii scherer and wansley a meag and its decision to enter the scherer and wansley transactions meag was created by the state of georgia to own and operate electric generation and transmission facilities and supply bulk wholesale electric power to it sec_49 member municipalities cities and one county in georgia meag’s mission is to deliver low-cost power to its participants and with respect to its own generation plants operate them at the lowest cost meag sells power to its cities at cost and any profit it earns has to inure to the benefit of its cities meag is a member of a power marketing agency called the energy authority which optimizes meag’s resources and identifies the most economical method for meag to supply power to its members these options could entail selling output to the market from one of the power plants meag owns and then buying lower-cost power from a third party or selling some of meag’s extra capacity during colder months to florida north carolina or alabama meag’s portfolio of assets consists primarily of invest- ments in power plants including undivided ownership united_states tax_court reports interests in the scherer and wansley stations typically meag issues debt to finance the construction of a power plant capitalizing the interest during the construction and then bills cities monthly for the debt service the operating_expenses and the fuel expenses meag is a governmental entity and is tax exempt state law restricts meag’s investments primarily to u s treas- uries repurchase agreements backed by treasuries and agen- cies and money market funds that have treasuries and agen- cies in meag opened an account with dollar_figure million that was intended to grow with interest until when meag thought deregulation would occur but the power market in georgia was never deregulated james fuller was meag’s treasurer at the time the wansley and scherer transactions were negotiated and closed mr fuller led meag in the negotiations with peti- tioner and the other third parties involved in the trans- actions during the negotiations mr fuller reviewed the transaction documents and the terms relating to the fixed price purchase option mr fuller also reviewed the deloitte appraisal but meag did not do an appraisal of its own meag originally acquired the wansley and scherer stations at cost before entering into the scherer and wansley transactions meag obtained certain consents from the coowners of the stations georgia power co oglethorpe power corp and the city of dalton meag also retained r w beck to evaluate the impact of the sale of these plants on meag’s participants to comply with the provisions of the bond inden- tures issued to finance the wansley and scherer stations b key terms of the scherer transaction plant robert w scherer unit nos and scherer sta- tion is on a big_number acre site near forsythe georgia and includes a powerhouse containing unit sec_1 through various ash ponds a water pond a coal storage yard a 550-kilovolt substation and a man-made lake only unit sec_1 and of the scherer station were part of the leasing transactions with georgia power co oglethorpe power corp and the city of dalton are the coowners of the scherer and wansley stations georgia power corp operates the scherer and wansley stations exelon corp v commissioner unicom the leased property did not include the coal stock- pile inventories intangibles and unit trains owned by meag at the sites unit sec_1 and of the scherer station are conventional coal-fired units equipped with a single boiler and turbine generator commissioned in and respectively lease and sublease on date unicom acting through scherer holding sec_1 llc and uii entered into a sale-leaseback transaction with meag involving an undivided_interest in the scherer station scherer transaction a headlease pursuant to the headlease agreement for the scherer transaction scherer headlease meag leased to unicom i a undivided_interest in the unit site the unit site and the unit common facilities site and a undivided_interest in the plant scherer common facilities site ii a undivided_interest in unit unit and the unit common facilities and iii a undivided_interest in the plant scherer common facilities collectively scherer station for a term of dollar_figure years starting date and terminating on september scherer headlease term unless terminated earlier the scherer headlease term exceeded the scherer station’s estimated remaining useful_life of years as determined in an appraisal report on the scherer station dated date prepared by deloitte scherer appraisal under the scherer headlease unicom agreed to pay meag dollar_figure on the closing date date scherer headlease rent the scherer headlease rent equaled the esti- mated fair_market_value of the scherer station as of date as determined by deloitte in the scherer appraisal the parties did not further negotiate the fair_market_value of the station and mr fuller could not recall whether meag had obtained written advice on the valuation of the scherer station from anyone other than deloitte meag had the right to inspect the scherer station site throughout the duration of the headlease unicom did not have any obligations to meag as to maintenance operation or insurance of the interests conveyed under the headlease united_states tax_court reports b sublease on the same date date unicom and meag entered into an agreement to lease back the scherer station scherer sublease meag leased back from unicom all of unicom’s right title and interest in the scherer station under the scherer headlease the sublease term commenced on date and was scheduled to terminate on sep- tember for a total term of dollar_figure years scherer sub- lease_term meag had an absolute and unconditional obligation to prepay scherer sublease rent of dollar_figure to unicom on date similar to the spruce transaction the scherer sublease was a triple net_lease meaning that meag was solely responsible for any expenses associated with the sublease the parties allocated all the risks related to the scherer sublease to meag meag was also responsible for maintaining property and liability insurance which met the requirements set forth in the scherer sublease default similarly to the spruce transaction meag and cps could not declare a default under the headlease the scherer sub- lease however had provisions outlining what events would constitute a default by meag such events included among others meag’s failure to pay the scherer sublease rent on time failure of material representation or warranty or failure to properly maintain the scherer station meag had an opportunity to cure such defaults in addition the scherer sublease also specified certain events of loss in case of which meag could elect to either rebuild or replace the specific unit in question or to termi- nate the sublease with respect to that unit in the event of default unicom had the following contrac- tual remedies enforce performance by meag at meag’s cost or recover damages for a breach terminate the scherer sublease and demand that meag return possession of the subleased assets to unicom or demand that meag pay any supplemental sublease rent due plus the stipulated loss value and upon such payment transfer all of its right title and interest in the leased assets back to meag if unicom chose to proceed with the second or third option it exelon corp v commissioner was required to return unaccrued rent in the form of an early termination amount as determined on schedule of the scherer sublease agreement if unicom chose to proceed with the second option meag would still have an option to purchase the undivided_interest in the scherer station at a price equal to the higher of stipulated loss value as of the date of sublease termination due to a default or the then fair market sale value if an event of loss occurred and meag chose not to rebuild or replace a specific unit meag would have to pay unicom a stipulated loss value as set forth in schedule to the scherer sublease agreement unicom would then have to pay to meag an early termination amount which would reflect any unaccrued rent as of the date of the event of loss property rights and obligations unlike the spruce transaction where unicom received a interest in the spruce station the scherer headlease transferred only a partial interest in the scherer station to unicom unicom received a right of quiet enjoyment under the headlease this however did not result in unicom’s authority to operate the scherer station unicom had the right to use the ground interest to construct install operate use repair and relocate and remove facilities and structures on or under the scherer site unicom however in general did not have any obligations to meag with respect to maintenance operation or insurance of the scherer station interest under the headlease upon the expiration of the spruce headlease unicom was to return its interest to meag on the as is and with all faults basis meag had the right to inspect the property after the expiration of the leaseback term unicom was responsible for a percentage of certain taxes and assessments with respect to the ground interest described in the scherer headlease agreement from the date the leaseback to meag ended and until the end of the headlease both meag and unicom agreed to limit their ability to incur liens with operation of the scherer station was governed by the agreement among meag georgia power co oglethorpe power corp and the city of dalton at the time unicom and meag entered into the sale-leaseback arrangements georgia power co operated both the scherer and wansley stations united_states tax_court reports respect to the scherer station interest transferred by the scherer headlease under the scherer sublease meag received the same interest in the scherer station it transferred to unicom under the scherer headlease overall the rights of meag under the sublease were similar to the rights of cps under the spruce sublease meag’s rights with respect to sub- leasing its interest during the sublease term were broader than those of cps meag did not need separate approval for a sublease if it met certain requirements unicom had the right to inspect the premises during the sublease once a year and the right to consent to the assignment by meag of its rights under the scherer sublease under the scherer sublease meag took the scherer sta- tion interest from unicom on an as-is basis if meag or other tenants in common of the scherer station did not exer- cise the purchase option at the end of the scherer sublease or if meag was required to return the scherer station interest to unicom after a default meag was required to meet certain conditions including having the scherer station meet certain operational standards and be free from major defects in good working order and in a good state of repair unicom was entitled to receive and meag agreed to deliver the scherer station with at least a capacity factor based on big_number hours of operation per year and net energy output of in addition meag was required to be in compli- ance with other agreements governing ownership and oper- ation of the scherer station and have no outstanding amounts due under those contracts if meag were required to return the scherer station interest to unicom and unicom chose the service agreement option meag was to arrange at its own expense for any nec- essary permits for unicom or a qualified bidder under the service agreement to operate the scherer station meag was also required to arrange for an environmental inspection as well as to arrange for unicom fuel supply contracts and transmission agreements together with any other agree- ments necessary to operate the station failure to comply with the prerequisites to returning the scherer station interest would trigger for meag under certain cir- cumstances the requirement to pay to unicom an amount equal to the diminution in the fair market sale value of the exelon corp v commissioner interest caused by meag’s failure to comply with the return conditions cashflows and collateral agreements unicom and meag chose to structure the cashflows for the scherer and wansley transactions differently from those for the spruce transaction in part this was so because of meag’s limited authority to invest in securities pursuant to the scherer headlease on date unicom paid the scherer headlease rent of dollar_figure to meag on date meag entered into the government securities pledge agreement scherer pledge agreement with ambac credit products llc ambac credit and state street as agent and intermediary pursuant to the scherer pledge agreement meag would pay from the scherer headlease rent dollar_figure to state street to purchase government securities on the closing date of the scherer transaction the pledge agreement required meag to pledge these government securities to ambac credit first and unicom second to secure meag’s obligation under the scherer sublease to make the scherer base rent payment on date state street also paid ambac credit dollar_figure on the closing date of the scherer transaction on behalf of meag in exchange ambac credit agreed to make certain payments on behalf of meag pursuant to a credit swap agreement between ambac credit and uii uii swap agreement the payment also covered the financial guaranty insurance_policy issued by ambac assurance corp no sf0353be dated date scherer fgip under the uii swap agreement ambac credit was obli- gated to pay uii the excess of the stipulated loss value over all payments uii received with respect to the stipulated loss value or purchase option_price from other sources plus the early termination amount in exchange uii would be required to surrender its right title and interest under the wansley transaction to ambac credit the swap provider under the scherer fgip ambac assurance corp uncondi- tionally and irrevocably guaranteed the payments by the swap provider under the uii swap agreement the payment obligation under the uii swap agreement is triggered by the united_states tax_court reports occurrence of any of several events including meag’s failure to pay the base rent or the stipulated loss value certain mis- representations by meag meag’s insolvency or bank- ruptcy and meag’s failure to perform or observe the cov- enants and obligations under the wansley transaction docu- ments on date meag entered into a credit swap agree- ment with ambac credit meag swap agreement ambac credit paid meag dollar_figure and meag agreed to make the payments described in the meag swap agreement meag’s payment obligations under the meag swap agreement are the same as those described under the uii swap agreement state street paid dollar_figure of various transaction expenses on the closing date of the scherer transaction on behalf of meag on date meag also transferred dollar_figure to various collateral accounts for investment in short-term collateralized flex repurchase agreements the collateral accounts served as collateral for meag’s purchase option obligation under the scherer sublease the effect of the transactions discussed above was to set_aside funds from the scherer headlease rent to fund meag’s obligations to pay the scherer rent and the purchase option under the scherer sublease end of sublease term similarly to the spruce transaction at the end of the sub- lease_term meag or one of its cotenants in common could exercise the purchase option to regain all the rights to the scherer station if that did not happen unicom could exer- cise its rights under the operating_agreement or service agreement option or could choose to purchase and sell its share of the scherer output on the market a meag’s purchase option at the end of the scherer sublease term september meag has the option of terminating the scherer sub- lease and causing unicom to terminate the scherer as discussed supra note unicom’s authority to operate the scherer station was limited so we do not consider it as a viable possibility in our analysis exelon corp v commissioner headlease for the price of dollar_figure scherer purchase option if meag chooses not to exercise the scherer pur- chase option one or more of meag’s cotenants in common will then have the right to acquire unicom’s interest in the scherer station to exercise the scherer purchase option meag will have to give written notice to unicom no later than january if neither meag nor its cotenants in common decide to exercise the scherer purchase option meag will have to comply with all of the requirements for returning the scherer station interest to unicom as described above b unicom’s options i operating_agreement option under the terms of the scherer sublease if neither meag nor its cotenants exercise their purchase options unicom can exercise the operating_agreement option this option will not be available to unicom if at the time of exercise meag is not an operator of the scherer station under the agreements governing meag’s relationships with cotenants and manage- ment and operation of the scherer station if meag is an operator of the scherer station unicom can then require meag to arrange for a qualified third party to enter into an operating_agreement with unicom to operate the scherer station the electric output of the scherer station would be sold to third parties under power purchase agree- ments while the station was operated and maintained on behalf of unicom by the qualified operator a qualified operator would among other requirements have or have its obligations guaranteed by a guarantor who has a rating not lower than aa2 by moody’s and aa by s p or be deemed similarly creditworthy by unicom and be other- wise reasonably acceptable to unicom failure by meag to implement its obligations under the operating_agreement option would lead to meag’s default under the scherer sub- lease under certain circumstances meag and its cotenants would get another opportunity to exercise the purchase option if they decided not to do so unicom would have to georgia power co oglethorpe power corp and the city of dalton all had the right to exercise the purchase option for the undivided_interest in the scherer station if meag chose not to united_states tax_court reports use other remedies available to it under the scherer sub- lease ii service agreement option if meag or its cotenants chose not to exercise the pur- chase option and meag was not an operator of the scherer station at that time the only option available to unicom would be to exercise its rights under the service agreement option under the service agreement option unicom could require meag to arrange for the submission of one or more power purchase bids from qualified bidders to enter into power purchase agreements with unicom similarly to the spruce transaction a qualified bidder would have to meet certain creditworthiness requirements or have its obligations under the power purchase agreement guaranteed by an entity with sufficient creditworthiness meag could itself submit a bid as a qualified bidder subject_to meeting all the qualified bidder requirements the parties contemplated that a qualified bidder would enter into a power purchase agreement and would purchase the electric output from the scherer station for the term of dollar_figure years on the basis of the deloitte appraisal the parties believed that after the end of the power purchase agreement term the remaining economic useful_life of the assets under the scherer headlease would be years or of the esti- mated overall useful_life remaining as of the closing date in the requirements for the net power revenue under the power purchase agreement to be received by unicom were predetermined and set out as schedules to the scherer sub- lease however these payments were not guaranteed unless the plant actually produced power in the required amounts and at certain efficiency standards unicom could reject any bids at its sole discretion if meag failed to provide unicom with qualified bidders to enter into the power purchase agreement or if unicom rejected all such bids that would constitute an event of default under the agreement under certain circumstances meag would have an additional opportunity to exercise the purchase option otherwise unicom could use the standard exelon corp v commissioner remedies available under the provisions governing events of default similar to the spruce sublease if unicom did not give notice as to which option it elected it would be deemed to have elected to exercise both the operating_agreement and the service agreement options if both options are available meag’s failure to implement its obligations under both options would constitute its default under the sublease which would result in either another chance to exercise the purchase option or unicom’s entitlement to other contractual remedies c key terms of the wansley transaction power plant wansley wansley station on a big_number acre site near carrollton georgia included two conventional power generation units as well as a 320-acre ash disposal pond a 126-acre potable water pond a 40-acre coal storage yard a 15-acre 500-kilovolt substation and a 606-acre service water pond that provides cooling water for the plant at the time of the transaction in wansley station com- prised two self-contained mw coal-fired units unit sec_1 and are conventional coal-fired units equipped with a single boiler and turbine generator commissioned in and respectively the leased property did not include the coal stockpile inventories intangibles and unit trains owned by meag at the sites lease and sublease a headlease on date meag entered into the wansley trans- action with unicom through wansley holding sec_1 llc and uii involving an undivided_interest in plant hal wansley unit sec_1 and together wansley station as well as certain common facilities in the wansley transaction meag leased a undivided_interest in the wansley station to unicom through its wholly owned subsidiaries for a term of dollar_figure years wansley headlease deloitte appraised the undivided_interest in the wansley station as of the closing date of for the sake of clarity references in this opinion to the lease or sub- lease of the wansley station are to be understood as referring to a lease or sublease of the undivided_interest in the wansley station united_states tax_court reports date at dollar_figure million deloitte determined that the wansley headlease term of dollar_figure years exceeds the wansley station’s estimated remaining useful_life of years on date under the wansley headlease unicom paid dollar_figure to meag for the lease of the wansley sta- tion wansley headlease rent according to deloitte the wansley headlease rent was approximately equal to the esti- mated fair_market_value of the wansley station on date the appraised fair_market_value served as the basis for determining unicom’s investment in the transactions and the parties did not further negotiate the investment amount deloitte estimated that as of the end of the sublease the fair_market_value of the wansley station would be about dollar_figure million if based on the discounted cashflow approach and dollar_figure million if based on the cost approach b sublease on date meag and unicom through wansley holding sec_1 llc entered into the sublease agreement whereby meag leased the wansley station back wansley sublease from unicom for a term of dollar_figure years meag leased back from unicom all of unicom’s rights title and interest in the wansley station the wansley sublease was scheduled to terminate on march under the terms of the wansley sublease meag was obligated to pay rent to unicom of dollar_figure on date six months after the closing of the wansley transaction wansley base rent the wansley sublease was a net_lease similar to the spruce and scherer subleases meag was responsible for all costs and expenses associated with the wansley station throughout the sublease in addition meag had to maintain property and liability insurance on the wansley station meeting the requirements set out in the sublease default provisions governing events of default and events of loss are substantially the same in the wansley and scherer transactions the wansley sublease outlines different oper- the wansley appraisal prepared by deloitte did not allocate the val- ues between wansley and exelon corp v commissioner ating standards that the station must meet if it is returned to unicom in an event of default but other conditions are either very similar or the same property rights the property rights of unicom and meag under the wansley transaction are substantially identical to those in the scherer transaction and need not be separately_stated here cashflows and collateral agreements meag and unicom used the same structure of cashflows and collateral agreements for the wansley transaction as for the scherer transaction pursuant to the wansley headlease on date unicom paid the wansley headlease rent of dollar_figure to meag on date meag entered into the government securities pledge agreement with ambac credit and state street as agent and intermediary meag paid state street dollar_figure from the wansley headlease rent to purchase government securities on that same date meag pledged the government securities to ambac credit and unicom to secure meag’s obligation to pay the base rent under the wansley sublease on date it was projected that the government securities would equal the wansley base rent of dollar_figure on date meag provided uii with the uii swap agreement and the financial guaranty insurance_policy issued by ambac assurance corp no sf0356be dated date wansley fgip on the same date state street on behalf of meag paid ambac credit dollar_figure in consideration of ambac credit’s agreement to make the payments described in the uii swap agreement and in the wansley fgip the obligations of the parties are the same as under the uii swap agreement and the wansley fgip in the scherer transaction on date meag entered into the meag swap agreement with ambac credit and ambac credit paid meag dollar_figure in consideration of meag’s agreement to make the payments described in the credit swap between meag and ambac credit meag’s payment obligation sec_147 united_states tax_court reports under the meag swap agreement are the same as those described under the uii swap agreement on behalf of meag state street bank also paid dollar_figure of transaction expenses on the closing date also on the closing date meag transferred dollar_figure to collateral accounts for investment in short term collateralized flex repurchase agreements as collateral for the purchase option with a pledge first to ambac credit and second to uii end of sublease term the end of sublease term options for unicom and meag regarding the wansley station are substantially the same as those in the scherer transaction meag and georgia power co could exercise the purchase option at the end of the wansley sublease the purchase option_price was set at dollar_figure if they chose not to do so unicom would be able to proceed with the operating_agreement and service agreement options similar to the provisions in the scherer transactions alternatively unicom could get its share of the wansley station output and sell it on the market under the service agreement option the electric output from the wansley station would be purchased by third par- ties for the term of dollar_figure years and after the end of the power purchase agreement term the parties projected the remaining economic useful_life of the wansley station to be dollar_figure years or of the estimated overall useful_life remaining as of the closing date in d meag’s net present_value benefit meag was entitled to receive a payment of approximately dollar_figure million for its participation in the scherer and wansley transactions meag npv benefit mr fuller informed meag’s board_of directors in date that the meag npv benefit for entering into the transactions would be approxi- mately of the value of each lease in the wansley sta- tion and of the value of each lease in the scherer sta- tion meag placed the npv benefit into a_trust account with state street until at which time meag was expected to transfer the funds to the municipal competitive trust meag’s rights to use the npv benefit until then were lim- ited under the corresponding agreements because the trust exelon corp v commissioner account was pledged to lower the cost of insurance of the transactions and to secure the payment of early termination fees postclosing events i construction of spruce ii at the time that cps built the spruce station cps had also intended to build on an unspecified future date a second generating plant spruce ii on the same site as the spruce station the spruce transaction documents reflected the existence of such plans but in terms that did not convey absolute certainty on date cps informed unicom in writing of cps’ intention to exercise its right to install and use addi- tional facilities on the site of the spruce station cps intended for this expansion-spruce ii-to share facilities with the spruce station such as a control room a com- puter room coal conveyers a demineralizer a limestone silo ball mill and a limestone slurry storage tank although cps would also build other operational facilities strictly for the benefit of spruce ii’s operations those facili- ties would be situated on the same land occupied by the spruce station the letter dated date from cps requested prior written approval of the spruce ii construction from unicom under the terms of the spruce headlease in evaluating cps’ request thomas miller exelon’s vice president of finance and randy specht from petitioner’s engineering group vis- ited the spruce site on date messrs miller and specht met with cps’ plant personnel and toured the facility in addition to the tour mr miller requested written representations from cps that the spruce ii station would not interfere with or harm petitioner’s interest in the spruce station cps provided such written representations exelon which at the time became a successor to unicom by virtue of merger then executed an approval authorizing the construction of the spruce ii plant exelon did not visit the site after the spruce ii project was completed in to examine the outcome united_states tax_court reports ii registration of the test transactions as corporate tax_shelters on or about date before the closing of the test transactions winston strawn circulated the initial draft of a designation_agreement whereby pwc as designated orga- nizer agreed to register the spruce scherer and wansley transactions as tax_shelters with the irs in accordance with sec_6011 and applicable regulations on date pwc informed the parties involved in the test transactions that the transactions would be registered as confidential cor- porate tax_shelters pursuant to sec_6111 and applicable regulations and provided the parties with the pro- posed designation_agreement which upon execution would appoint pwc as a designated organizer on or about date pwc and the other parties involved in the scherer wansley and spruce transactions entered into a designation_agreement for registration of confidential tax_shelters under sec_6111 on or about date pwc filed with the irs in kansas city missouri form_8264 application_for registra- tion of a tax_shelter confidential_corporate_tax_shelter for the spruce transaction on date the irs assigned tax_shelter_registration no to the spruce transaction on or about date pwc filed a supplemental form_8264 with the irs in kansas city missouri for the spruce scherer and wansley transactions on date the irs issued tax_shelter_registration no for the scherer and wansley transactions unicom’s tax_return for its tax_year included an appropriate disclosure statement under the then-effective regulations for a reportable_transaction for uii on account of the test transactions it also properly disclosed tax_shelter_registration no on form_8271 investor reporting of tax_shelter_registration_number issued by the irs in connection with the spruce scherer and wansley transactions pwc monitored the status of the tax_shelter registrations including the registration no for unicom uii and the spruce scherer and wansley trans- actions exelon corp v commissioner iii meag collateral substitution enhancements in the scherer and wansley transactions were structured differently from those in the spruce trans- action cps and unicom used a cpua as credit enhance- ment to secure the sublease obligations and provide the funds for the cancellation option exercise to cps at the end of the sublease in the scherer and wansley transactions meag and unicom used credit swap contracts issued by ambac credit to secure the payment of the purchase option exercise price under the swap contracts meag would pledge high-quality securities primarily to ambac credit and secondarily to uii to pay the termination fees under the sub- leases or purchase option_price meag determined how it wanted to invest the money with the ultimate goal to have sufficient funds to pay the purchase option_price at the end of the scherer and wansley subleases initially meag decided to invest the funds in short-term repurchase agreements federal_agency discount notes and a managed portfolio with government-backed agency and treasury securities these short-term investments were rolled over and reinvested as they came due any ongoing investment risk such as changes in interest rates over time was borne entirely by meag in meag first suggested changing its investment portfolio by investing either in adjustable rate mortgage securities guaranteed by a federal_agency or government- sponsored enterprise or in short-term money market funds rated aaa exelon agreed to the substitution the securities continued to be pledged to ambac credit and exelon because the early 2000s ended up being a period of low interest rates the funds invested by meag grew at a rate insufficient to fully fund the future purchase options in meag proposed another substitution to exelon whereby meag would replace the existing collateral with a pledge of meag’s own newly issued bonds insured by ambac credit in date exelon agreed to meag’s request this allowed meag to receive the funds it needed for environmental compliance and certain operational needs overall meag replaced dollar_figure million worth of collateral securities with its own bonds meag also pledged an extra dollar_figure of securities to ambac credit in in united_states tax_court reports essence meag remained obligated under the sublease agreements and the bonds securing those sublease obliga- tions were just another form of meag payment obligation when ambac credit’s credit rating declined meag con- tacted exelon and received a waiver of the requirement that the bond insurance_company maintain a certain credit level iv postclosing monitoring after the closing dates of the spruce wansley and scherer transactions the lessees were required to provide unicom with certain financial and operational information for example cps contacted petitioner regarding the impact of higher property insurance rates following the date attacks in addition as discussed above unicom con- sented to the construction of spruce ii and the meag collat- eral substitution in employees from exelon’s corporate finance and asset management groups inspected the spruce wansley and scherer stations as part of a compliance review to ensure that the facilities were being operated and main- tained properly before the on-site inspections exelon’s employees reviewed various operating and financial perform- ance indicators and data and also requested applicable docu- ments for the leased stations from cps and meag the review did not raise any red flags exelon did not conduct compliance reviews in any other years even though it had the right to visit the sites and request related documents each year v early termination of the spruce transaction pursuant to an omnibus termination agreement on or about date cps and exelon terminated the spruce transaction upon termination of the spruce trans- action exelon received dollar_figure million in exchange for termi- nating its interests in the spruce station possession of the spruce station passed to cps free and clear of any claims or liens by exelon exelon corp v commissioner tax returns notices of deficiency trial i tax returns a tax_year unicom timely filed the unicom group’s consolidated fed- eral income_tax return for the tax_year on or about date exelon as successor to unicom filed form 1120x amended u s_corporation income_tax return for the unicom group’s tax_year on or about date exelon filed a second amended tax_return for the unicom group’s tax_year on or about date exelon filed a third amended tax_return for the unicom group’s tax_year on its income_tax return unicom had indicated tax- able income of dollar_figure and filed form_8824 like- kind exchanges describing the transactions at issue here unicom had not included in income deferred sec_1031 gain of dollar_figure arising out of the test transactions b tax_year on or about date exelon as successor to unicom filed its consolidated federal_income_tax return for the tax_year on or about date exelon filed an amended tax_return for it sec_2001 tax_year on or about date exelon filed a second amended tax_return for the tax_year on it sec_2001 income_tax return exelon reported taxable_income of dollar_figure with respect to the transaction with cps exelon had claimed a depreciation deduction of dollar_figure an interest_expense_deduction of dollar_figure and an amortized transaction costs deduction of dollar_figure exelon reported dollar_figure of taxable rental income exelon had not reported taxable original_issue_discount income with respect to the transaction which respondent determined to be dollar_figure for the tax_year with respect to the transactions with meag exelon had claimed a depreciation deduction of dollar_figure an interest_expense_deduction of dollar_figure and an amortized trans- action costs deduction of dollar_figure exelon reported dollar_figure of taxable rental income exelon had not reported taxable original_issue_discount income with respect united_states tax_court reports to the transaction which respondent determined to be dollar_figure for the tax_year ii notices of deficiency a tax_year on date respondent timely issued a statu- tory notice_of_deficiency to petitioner for its income_tax liabil- ities for the tax_year ending date notice_of_deficiency respondent determined a deficiency in tax for of dollar_figure and a penalty under sec_6662 of dollar_figure respondent disallowed petitioner’s treatment of the trans- actions with cps and meag as sec_1031 like-kind_exchanges the notice_of_deficiency stated that deferred sec_1031 gain of dollar_figure should be included in income for tax_year because petitioner did not acquire and retain significant and genuine attributes of a traditional owner including the benefits_and_burdens_of_ownership of the replacement_property the notice_of_deficiency determined a sec_6662 accuracy-related_penalty of on the grounds of negligence or disregard of rules and regulations or a substantial under- statement of income_tax b tax_year on date respondent timely issued a sepa- rate statutory_notice_of_deficiency to petitioner for its income_tax_liability for the tax_year ending date notice_of_deficiency respondent determined a deficiency in tax for of dollar_figure and a penalty under sec_6662 of dollar_figure the notice_of_deficiency disallowed depreciation_deductions of dollar_figure and dollar_figure claimed by exelon for the cps and meag sale-leaseback transactions respec- tively because the taxpayer failed to acquire and retain significant and genuine attributes of a traditional owner including the benefits_and_burdens_of_ownership respondent disallowed_interest_expense deductions of dollar_figure and dollar_figure and amortized transaction costs deductions of dollar_figure and dollar_figure for the cps and meag transactions respectively respondent determined exelon corp v commissioner that because the transactions with cps and meag were in substance loans petitioner should have reported original_issue_discount oid income of dollar_figure and dollar_figure resulting from the deemed loans to cps and meag respec- tively furthermore according to respondent because peti- tioner did not acquire ownership interests in the cps and meag transactions it was not required to report rental income of dollar_figure and dollar_figure respectively from the subleases in in the alternative respondent determined that sale-lease- back transactions with cps and meag lack economic sub- stance and should be disregarded for federal_income_tax pur- poses accordingly respondent disallowed petitioner’s deduc- tions of depreciation interest_expense and transaction costs and reversed rental income the notice_of_deficiency imposed a accuracy- related penalty under sec_6662 on the grounds of neg- ligence or disregard of rules and regulations regarding petitioner’s tax treatment of the silo transactions in the alternative respondent determined the sec_6662 penalty for for a substantial_understatement_of_income_tax attributable to a tax_shelter_item of a corporation respondent conceded the issue of a substantial understate- ment of income_tax under sec_6662 and b for before trial so we need not in this opinion address this ground for imposition of the sec_6662 penalty for iii trial exelon timely filed petitions in both cases on date the court held a three-week special trial session in chicago illinois during the trial the parties presented the testimony of fact witnesses and expert witnesses both parties rely heavily on expert opinions to support their argu- ments the parties’ expert witnesses their qualifications and their court-recognized areas of expertise are listed below we also briefly summarize the conclusions of the experts in their respective expert reports united_states tax_court reports a petitioner’s expert witnesse sec_1 stewart myers the court recognized stewart myers as an expert in finance valuation and investments in the energy industry as well as analysis of complex financial transactions including leases and real options prof myers has a ph d in finance and economics from stanford and he is the robert c merton professor of financial economics at the mit sloan school of management where he has taught since prof myers’ graduate-level textbook principles of cor- porate finance with professors richard brealey and franklin allen is a highly regarded treatise he has also published dozens of articles on corporate finance and finan- cial economics he was also a director for entergy corp a large public_utility and merchant power generator based in new orleans louisiana that also has generating plants in the eastern and northeastern united_states in his expert report prof myers discussed the primary fac- tors that affect the decisions of the parties involved in the test transactions to exercise their respective options prof myers testified that while both meag and cps do not pay income_tax their tax-exempt status does not affect their valuation of the leased stations prof myers also testified that the accepted financial practice always makes decisions based on after-tax cashflows and rates of return prof myers conducted sensitivity analysis involving sev- eral variables such as inflation and electricity price to deter- mine the range of future market values of residual interests in the spruce scherer and wansley stations and to see how it would affect the decisions of cps and meag to exercise their cancellation purchase options at the end of the sublease terms he concluded that both cps and meag would return their respective interests in the subleased stations to exelon if the values of these interests at the end of the sublease terms were less than the purchase option prices this would also cover the base scenario outlined in the deloitte appraisal we find prof myers’ sensitivity analysis helpful because it illustrates that even a difference of -2 in the inflation rate would dramatically change the future market_value of an interest over a 30-year term for example in the case of exelon corp v commissioner the spruce station a inflation rate-1 higher than the rate assumed by deloitte-would result in the future market_value of the plant of dollar_figure million almost dollar_figure million above the exercise price of dollar_figure million for the cancellation option and almost dollar_figure above the fair_market_value projected by the deloitte appraisal conversely a inflation rate- lower than the rate assumed by deloitte-would result in the future market_value of the plant of dollar_figure million almost dollar_figure million less than the cancellation option exercise price and over dollar_figure million less than the fair_market_value projected by the deloitte appraisal john reed the court recognized john j reed as an expert in trans- actions involving energy industry firms and assets energy market economic analyses and evaluation and financial analysis related to the energy industry mr reed is a grad- uate of the wharton school of the university of pennsyl- vania where he received a bachelor of science degree in finance mr reed is currently the chairman and ceo of concentric energy advisors inc a financial advisory and management consulting firm for energy industry firms mr reed has over years of experience in the energy industry including as an executive in energy consulting firms and as chief econo- mist for southern california gas co the largest u s gas utility he has also been involved in the purchase sale and valuation of energy-related assets including the sales of over fossil fuel power generating facilities in his expert report mr reed concluded that at the time unicom cps and meag entered into the test transactions a significant uncertainty existed with respect to the future value of the scherer spruce and wansley stations mr reed concluded that cps’ and meag’s tax-exempt status would not influence their analysis of the future market_value of the plants karl a mcdermott the court recognized karl a mcdermott as an expert in regulatory economics the history of regulation and capital_investment decisionmaking in the power utility industry in the united_states prof mcdermott has a ph d in economic sec_147 united_states tax_court reports from the university of illinois at urbana-champaign and serves as the ameren distinguished professor of business and government at the university of illinois springfield he has served as a lecturer and teacher for years on topics regarding public_utilities banking energy market regulation gas wholesale markets and macroeconomics he has also published articles on the energy industry the icc and energy market regulation prof mcdermott served as a commissioner for the icc from to during the period when illinois deregulated its energy market prof mcdermott provided the court with a primer on the u s energy market that also covered the periods both before and after many states including illinois deregulated in his expert report prof mcdermott concluded that unicom’s investment in leases with cps and meag allowed it to achieve the same risk and reward profile it had had before the deregulation of generation assets in illinois prof mcdermott stated that bankruptcy of cps or meag was a relatively low probability although such bankruptcies had occurred in other jurisdictions stuart gilson the court recognized stuart gilson as an expert in the financial consequences of bankruptcy including decision- making and financial consequences relating to bankruptcy proceedings prof gilson has a ph d in finance from the university of rochester and is a tenured professor in the finance department of harvard business school his aca- demic and consulting experiences focus on corporate finance business valuation credit analysis and corporate restruc- turing and bankruptcy and he has written several articles and case studies on those subjects in his expert report prof gilson concluded that unicom faced a risk of loss arising from a cps or meag bank- ruptcy in the event of a cps or meag bankruptcy sec_502 of the bankruptcy code could limit the recovery available to unicom to rent for the greater of one prof gilson assumed that georgia bankruptcy law would be changed to allow municipalities to take advantage of chapter of the bankruptcy code alternatively prof gilson assumed that meag could have filed for protection under chapter of the bankruptcy code if the bankruptcy court had determined that meag did not qualify as a municipality exelon corp v commissioner year or not to exceed three years of the remaining term of the sublease in his analysis prof gilson did not consider various credit enhancements and contractual provisions available to unicom in the case of a cps or meag bank- ruptcy prof gilson concluded that the net financial impact on unicom of an early sublease rejection would depend on the fair_market_value of the facility at the time of rejection at low fair_market_value unicom could experience a loss at sublease rejection but with the fair_market_value increase the net financial impact on unicom would become increas- ingly positive mark e zmijewski the court recognized mark e zmijewski as an expert in the field of accounting and particularly accounting for finan- cial analysis of leases prof zmijewski is the leon carroll marshall professor of accounting at the university of chicago booth school of business where he has served on the faculty since prof zmijewski has an m b a in accounting and a ph d in accounting from the state university of new york at buffalo prof zmijewski teaches courses in valuation mergers and acquisitions financial analysis accounting and entrepreneurship he has also published articles on accounting discounted cashflow valuations and securities regulation in his expert report prof zmijewski concluded that the test transactions were structured as direct financing leases rather than silos prof zmijewski also concluded that the test transactions are not front loaded under any of the options available in the lease and are not tax driven ingrid sarapuu the court recognized ingrid sarapuu as an expert in lease financing leasing and asset financing ms sarapuu has an m b a from the university of chicago booth school of busi- ness she has been a licensed securities principal with series and certifications she also has over years of executive experience in leveraged leasing and corporate finance in the private sector in her expert report ms sarapuu concluded that the test transactions are consistent with traditional leasing structures ms sarapuu also opined united_states tax_court reports that unicom engaged and appropriately employed various specialists and advisers to complete the test transactions nancy heller hughes the court recognized nancy heller hughes as an expert in the valuation of power facilities ms hughes has an m b a in finance and accounting from the university of chicago booth school of business she is also an accredited senior appraiser in the public_utility discipline as certified by the american society of appraisers and a certified depreciation professional as certified by the american society of appraisers she has also performed many appraisal and depreciation studies for businesses in the energy industry ms hughes opined in her expert report that the deloitte appraisals of spruce scherer and wansley used an appro- priate process for the purpose of producing credible appraisal reports under the uniform standards of professional appraisal practice uspap ms hughes concluded that deloitte’s conclusions were appropriate supported in its appraisal reports and prepared in accordance with generally accepted appraisal procedures ms hughes did not offer an opinion of what the fair_market_value of the spruce scherer and wansley stations would be at various stages of the test transactions b respondent’s expert witnesse sec_1 douglas j skinner the court recognized douglas j skinner as an expert in accounting and financial economics dr skinner is the deputy dean for faculty and eric j gleacher distinguished service professor of accounting at the university of chicago booth school of business dr skinner holds a ph d in applied economics accounting and finance from the univer- sity of rochester dr skinner has published research on a variety of topics in accounting auditing and corporate finance including how securities prices respond to corporate disclosures how accounting information is used in contracts between various corporate stakeholders the nature of cor- porate debt agreements and many others dr skinner concluded that the analyses in the deloitte appraisals are flawed in a number of respects but focused on exelon corp v commissioner two flaws in particular first in performing the discounted cashflow calculations necessary to value the underlying assets at the end of the sublease term deloitte applied the maximum statutory corporate_income_tax rate to the fore- casted cashflows dr skinner opined that in asset valuation the tax status of the buyer or seller can matter according to dr skinner here where both cps and meag are tax- exempt entities their cashflows are about higher than the cashflows deloitte assumes significantly increasing the value of the assets at the sublease termination dates second dr skinner concluded that deloitte also applied too high a discount rate to these cashflows further reducing the esti- mated value of the assets dr skinner recalculated the value of each asset using deloitte’s cashflows and applying a tax_rate and lower discount rates of for spruce and for wansley and scherer his calculations show an estimated value for each asset at the sublease expiration date that is substantially higher than the cancellation purchase option exercise price thus dr skinner concluded that it was nearly certain that cps and meag will exercise their respective cancellation purchase options at the end of the sublease terms allowing exelon to obtain the option proceeds without ever bearing any significant risk of loss in addition dr skinner opined that cps and meag would be economically compelled to exercise their cancellation pur- chase options because of the onerous conditions they would face if they did not exercise their respective options dr skinner in his expert report shows that absent tax benefits available under sec_1031 exelon would never recover its initial investment in the lease thus dr skinner concluded that exelon would be able to generate a positive return from the transactions only because of the tax benefits christopher knittel the court recognized christopher knittel as an expert in energy and environmental economics industrial organiza- tion and regulation dr knittel is the william barton rogers professor of energy economics in the sloan school of management at the massachusetts institute of technology he has a ph d in economics from the university of cali- fornia at berkeley dr knittel’s research focuses on energy united_states tax_court reports and environmental economics and policy and how con- sumers firms and policymakers interact in the marketplace dr knittel has written articles on topics related to energy markets policy and pricing testified in front of the u s house of representatives subcommittee on agriculture energy and trade and consulted for large corporations and regulatory agencies on energy and environmental issues dr knittel opined that the test transactions did not pro- vide exelon with new sources of operating profits improve the company’s environmental impact or supply management assist exelon with gaining market-entry benefits improve knowledge-sharing or achieve economies of scale dr knittel also opined that the test transactions were not compelled by the illinois restructuring act on the basis of his analysis of the potential direct and ancillary economics he concluded that the test transactions did not provide exelon with any non-tax-related economic benefits uppender saraon the court recognized uppender saraon as an expert in structured finance and leasing transactions mr saraon is a former director of citigroup with a graduate degree in management from the mit sloan school of management mr saraon opined that the structure of the test transactions including the credit enhancement provisions was very dif- ferent from traditional u s leveraged leases c concurrent witness testimony procedure the court with prior agreement of the parties directed certain expert witnesses including prof myers dr skinner and mr reed to testify concurrently the procedure was implemented in substantially the same way as in rovakat llc v commissioner tcmemo_2011_225 slip op pincite- aff ’d 529_fedappx_124 3d cir see also green gas del statutory tr v commissioner 147_tc_1 buyuk llc v commissioner tcmemo_2013_253 at crimi v commissioner tcmemo_2013_51 at the court found the procedure especially helpful in illuminating the major aspects of certain issues in these cases and enabling the court to facilitate its findings_of_fact exelon corp v commissioner i overview opinion sec_1031 prevents the recognition of gain_or_loss on the exchange of property held for productive use in a trade_or_business or for investment if such property is exchanged solely for property of like_kind which is to be held either for productive use in a trade_or_business or for invest- ment our task in these cases is to analyze a set of trans- actions in which petitioner engaged in an attempt to defer taxation of almost dollar_figure billion of gain on the sale of its two power plants to achieve this result petitioner entered into what it asserts were deferred like-kind_exchanges under sec_1031 with the replacement_property being interests obtained in sale-leaseback transactions the character of that replacement_property interest is yet to be determined while traditional lilos and silos involved leveraged leases petitioner invested the proceeds from the sale of its own power plants to fully fund the transactions the pur- ported tax benefits were primarily derived from the deferral of income_tax under sec_1031 and various deductions related to the replacement properties although this court has previously ruled on the tax consequences of certain silo and lilo transactions we have never ruled on the tax con- sequences of an ostensible like-kind_exchange involving a silo-like transaction funded fully by a taxpayer’s own equity contribution therefore these cases present an issue of first impression we note that while these cases involve several issues sepa- rate from but related to the validity of the test transactions under sec_1031 our analysis of the latter question will govern our disposition of the former accordingly we turn first to the sec_1031 like-kind_exchange issue a overview of the parties’ argument sec_1 petitioner’s arguments in after conducting an evaluation of its strengths and weaknesses in the new deregulated energy market petitioner decided to sell its entire fleet of fossil fuel power plants after realizing that the sale would occur at a price almost two times higher than petitioner’s initial estimate petitioner united_states tax_court reports sought ways to preserve the gain and possibly defer the income_tax petitioner contends that the test transactions represent valid deferred sec_1031 like-kind_exchanges where peti- tioner exchanged its active ownership interests in two power plants in illinois for passive leasehold interests in power plants in georgia and texas petitioner argues that it engaged in thoughtful decisionmaking and an extensive due diligence process in an effort to maximize the value for its shareholders and diversify its risks petitioner asserts that it acquired benefits_and_burdens_of_ownership with respect to assets involved in the test transactions because petitioner remained exposed to significant risks not only during the residual period of the headleases but also during the lease- back period petitioner opposes respondent’s attempts to characterize the test transactions as silos because they are structured not as leveraged leases but as direct leases financed entirely from petitioner’s own funds as petitioner sees it it merely reinvested the proceeds from the sale of its assets into similar assets in other geographical areas in doing so petitioner maintains it acted in good_faith and relied on services of independent and highly qualified advisers thus petitioner argues that it should not be held liable for the penalties under sec_6662 proposed by respondent respondent’s arguments respondent primarily contends that the test transactions among petitioner cps and meag did not transfer any benefits_and_burdens_of_ownership to petitioner because they were not true leases respondent argues that petitioner’s silos were prepackaged promoted tax products which sub- jected p etitioner to no residual_value risk only a theo- retical de_minimis credit risk in essence as respondent sees it the test transactions are more similar to low-risk loans thus because petitioner exchanged ownership interests in power plants for financial instruments low-risk loans petitioner failed to meet sec_1031 like-kind_exchange requirements further respondent argues that because the substance of each test transaction is a loan rather than a lease these exelon corp v commissioner loans should generate original_issue_discount oid income under sec_1272 according to respondent petitioner is not entitled to depreciation_deductions under sec_168 interest deductions under sec_467 or transaction cost deductions under sec_162 in the alternative respondent argues that the test trans- actions lack economic_substance because they were driven by tax considerations and the desire to defer taxation of a dollar_figure billion gain not by a legitimate business_purpose accord- ingly respondent urges the court to disregard the test trans- actions altogether and conclude that petitioner failed to enter into a like-kind_exchange respondent maintains that peti- tioner never expected to realize pretax benefits from the test transactions alone however together with the tax_deferral benefits available under sec_1031 petitioner would be able to more than make up for the economic losses associated with the test transactions further respondent argues that petitioner is also liable for accuracy-related_penalties under sec_6662 for both tax years and for negligently engaging in trans- actions that it should have known were too good to be true according to respondent petitioner’s tax reporting also resulted in a substantial_understatement_of_income_tax for the tax_year b primer on leveraged leases lilos and silos we have discussed in detail the seminal cases and regula- tions related to leveraged leases lilos and silos in this court’s opinion in 141_tc_1 we briefly reiterate some of that analysis here to provide the reader with sufficient details relevant to the cases at hand 435_us_561 is the seminal supreme court case discussing leveraged_lease transactions the taxpayer in frank lyon engaged in a sale- leaseback_transaction to finance the construction of a new_building out of the required dollar_figure million frank lyon invested dollar_figure of its own money and financed the remainder with a third-party lender through a secured mort- gage with the building serving as a collateral in addition frank lyon made a promise to assume personal responsi- bility for the loan’s repayment and an assignment to the united_states tax_court reports lender of the rental payments under the lease id pincite- the lease in frank lyon was a net_lease requiring lessee to pay taxes insurance and utilities lessee had an option to purchase the building at certain times during the lease and at the end of the 25-year lease_term lessee also had an option to renew the lease for additional periods frank lyon claimed depreciation_deductions and interest_expense deduc- tions related to the building id pincite after considering the transaction the supreme court held that the form of a sale-leaseback transaction will be respected for federal tax purposes as long as the lessor retains significant and genuine attributes of a traditional lessor id pincite the supreme court recognized that these attributes necessarily depend on the facts of a particular case id according to the supreme court several factors weighed in favor of the taxpayer in frank lyon frank lyon bore the financial risks of the transaction by assuming responsibility for loan repayment and investing its own money in the transaction id pincite the supreme court concluded that there was a real possibility that the lessor could walk away from the transaction at the end of the ini- tial lease the parties negotiated the deal in good_faith and were independent of each other the parties paid the same tax_rates making the transaction tax neutral the rent and purchase option prices were reasonable and frank lyon assumed the credit risk of the lessee’s defaulting on its rent payments id pincite around the time the supreme court issued its ruling in frank lyon the government was working on developing a set of rules to determine whether a leveraged_lease trans- action is a true lease or something else in the commis- sioner issued guidelines for advance_ruling purposes on whether a leveraged_lease will be respected for federal tax purposes as a lease revproc_75_21 1975_1_cb_715 in congress enacted what has become known as the pickle rule which subjected property leased to a tax- exempt entity to unfavorable depreciation rules deficit_reduction_act_of_1984 pub_l_no sec_31 stat pincite the unintended consequence of the pickle rule was the proliferation of lilo transactions with tax-exempt entities exelon corp v commissioner lilo transactions were designed to work around the pickle rule because the taxable party leased the property from the tax-exempt counterparty instead of buying it and then immediately subleased it back to the tax-exempt_entity to fund the transaction the taxable party typically took out a nonrecourse loan covering -90 of the initial lease see john hancock life ins co u s a v commissioner t c pincite the sublease to a tax-exempt_entity would typically be shorter than the initial lease_term at the end of the sub- lease the tax-exempt_entity usually has the option to pur- chase the remainder of the leasehold interest in the initial lease even if the tax-exempt_entity decides not to exercise its purchase option the taxable party could still compel the tax-exempt_entity to renew the sublease take possession of the asset or procure the replacement sublease to return the asset to the taxable party the tax-exempt_entity would typi- cally need to meet certain conditions including refinancing the nonrecourse loan involved in the transactions failure to meet the return conditions meant that the tax-exempt_entity had to exercise the purchase option see id in lilo transactions became less popular because of a change in the regulations under sec_467 which required that prepayment of the initial lease rent be treated as a loan for tax purposes id pincite see also sec_1_467-4 income_tax regs after that investors started using silos to obtain similar results see john hancock life ins co u s a v commissioner t c pincite a typical silo transaction would be similar to a lilo except that the term of the initial lease extends beyond the remaining useful_life of the asset as is the case with the spruce scherer and wansley test transactions here thus the initial lease is treated as a sale for federal tax purposes the end-of-sublease options for the taxable entity usually include either compelling the lessee to arrange a service con- tract for the asset for a predetermined term or to take possession of the asset id the payments in silo and lilo transactions are typically secured_by the various defeasance instruments although the form of such instruments differs from one transaction to another typically they entail setting aside several deposits with third-party institutions-payment under- financial united_states tax_court reports takers-for various payments due under the transaction documents including purchase options id pincite as a result of defeasance the parties to the transaction do not have to come up with any out-of-pocket payments during the initial lease_term id in the commissioner issued revrul_2002_69 2002_2_cb_760 which explained that lilo transactions should be properly characterized as a future_interest in property consequently a taxpayer may not deduct rent or interest_paid or incurred in connection with such a transaction in the ruling the commissioner stated that he would challenge tax_benefit claims based on lilo transactions under the sub- stance over form and economic_substance doctrines id congress eliminated the benefits associated with lilo and silo transactions in the american_jobs_creation_act_of_2004 pub_l_no secs stat pincite john hancock life ins co u s a v commissioner t c pincite that law was prospective in effect and did not apply to transactions entered into by taxpayers before its effective date id c recent silo lilo cases as this court observed in in john hancock life ins co u s a v commissioner t c pincite t axpayers have lost their fight for claimed tax benefits in silo and lilo transactions in all courts of appeals in which they have appeared this still remains true the commissioner has often used the doctrines of economic_substance and substance over form to challenge the legit- imacy of sale-leaseback transactions see eg id pincite analyzing prior silo lilo cases and arguments advanced by the litigants we will discuss these judicial doctrines in more detail in other parts of this opinion our conclusion on whether petitioner entered into a valid like-kind_exchange under sec_1031 hinges on the proper characterization of the test transactions if the transactions did not transfer the benefits_and_burdens_of_ownership to petitioner then the test transactions are properly character- ized not as leases but as loans and if the transactions are characterized as loans then petitioner had exchanged power plants for interests in financial instruments which would cause petitioner to fail the requirements of sec_1031 to exelon corp v commissioner aid in our analysis we examine two cases 703_f3d_1367 fed cir rev’g and remanding consol ed of n y inc v united_states coned i 90_fedclaims_228 and 141_tc_1 in chronological order while consol edison and john han- cock did not like-kind_exchanges the similarities between the two cases and the instant cases are many and their legal reasoning is apposite here involve purported sec_1031 consol edison there are many factual similarities between the cases at hand and the facts in consol edison so we will briefly reit- erate the key facts in the mid to late 1990s consolidated edison coned was a publicly held vertically integrated utility company orga- nized and operating in new york coned i fed cl pincite in an attempt to offset the effects of the electric industry deregulation coned underwent a major internal restructuring and decided to enter through one of its subsidiaries into one or more lilo investments id pincite- on date coned entered into a lilo_transaction with ezh a dutch electric utility coned lilo id pincite coned retained cornerstone financial advisors l p to obtain financial services in connection with the ezh lilo id pincite coned retained the law firms of shearman sterling llp as its united_states legal counsel and loeff claeys verbeke as its dutch legal counsel as well as deloitte as its appraiser duke engineering services as its independent engineer and tauw milieu international as its environmental consultant id pincite under the terms of the coned lilo coned leased from ezh a undivided_interest in a dutch power plant for years coned ii f 3d pincite coned immediately leased back the interest to ezh for a term of years id pincite1 at the end of the sublease term ezh could exercise the purchase option and terminate the transaction id pincite if ezh declined to exercise the purchase option coned could either force it to renew the sublease for an addi- tional term of years or take possession of the interest in united_states tax_court reports the power plant and operate it during the remaining term of the initial lease id in its appraisal deloitte concluded that there would be no economic compulsion for ezh to exercise the purchase option at the end of the sublease because the option_price exceeded the projected value of the property id pincite richard ellsworth who led the deloitte appraisal team testified at trial that he did not consider any noneconomic factors in arriving at this conclusion id pincite0 on the basis of this conclusion and the record of the case as developed at trial the trial_court concluded that the coned lilo was a true lease coned i fed cl pincite the court_of_appeals_for_the_federal_circuit reversed and remanded the case coned ii f 3d pincite the court_of_appeals explained that at the time the trial_court rendered its ruling it did not have the benefit of the decision in another lilo silo case 641_f3d_1319 fed cir coned ii f 3d pincite thus the trial_court used the wrong legal standard in determining whether coned acquired benefits_and_burdens_of_ownership in the coned lilo id the court_of_appeals clarified that the relevant standard was whether there was a reasonable likelihood that the purchase option at the end of the sublease period would be exercised not whether this outcome was certain or virtually certain id pincite the court_of_appeals concluded that the analysis per- formed by deloitte for the coned lilo was boilerplate and was insufficient to support coned’s claims id pincite9 the court_of_appeals noted that richard ellsworth who pre- pared the appraisal for the coned lilo admitted at trial that deloitte never once found that there was ‘economic compulsion’ to exercise a purchase option in about a hun- dred appraisal reports prepared for lilo transactions id pincite the court_of_appeals commented that the appraisal failed in several respects including not considering non- economic factors defeasance of funds for the purchase option payment and the costs to ezh that would result from coned’s exercise of the renewal or retention options id pincite after considering the arguments of the parties in coned ii the court_of_appeals concluded that ezh was reasonably exelon corp v commissioner likely to exercise the purchase option and coned has failed to show that the substance of the transaction included a genuine leasehold interest in which coned would bear the benefits and burdens of a lease transaction id pincite accordingly coned’s deductions related to the lilo were properly disallowed id john hancock life ins co u s a v commissioner this court first considered the federal_income_tax con- sequences of silo and lilo transactions in 141_tc_1 john hancock life_insurance co john hancock entered into lilos and silos between and id pincite the court consid- ered seven test transactions including three lilos and four silos john hancock test transactions id john hancock invested in silos and lilos primarily as a means to diversify its investments in domestic and inter- national assets to provide it with sufficient cashflow id pincite all of the john hancock test transactions had a typical structure for lilos and silos featuring a set of agreements including a headlease a sublease with a fixed purchase option at the end and various defeasance arrangements the court considered the application of both the economic_substance_doctrine and the substance_over_form_doctrine to the john hancock test transactions in order to conclude that john hancock is entitled to its claimed deductions we must determine both that the test transactions have eco- nomic substance and that the substance of each test trans- action is consistent with its form there is no clear formula by which to answer these questions nor do we attempt to create one id pincite the court analyzed both objective and subjective sides of the john hancock test transactions and concluded that they satisfied the economic_substance inquiry because john han- cock had a realistic expectation of profit and a business pur- pose when entering into the transactions id pincite to determine whether the john hancock test transactions’ form was consistent with their substance the court followed the same analysis the supreme court used in frank lyon for leveraged leases id pincite citing frank lyon u s pincite thus the court had to determine whether john hancock held a true leasehold interest in each lilo property united_states tax_court reports and obtained an ownership_interest in each silo property john hancock life ins co u s a v commissioner t c pincite after discussing various factors previously considered in other cases the court reiterated its commitment to evaluate the john hancock test transactions on the basis of the overall facts and circumstances in determining whether the substance of the transactions was consistent with their form id pincite citing 91_tc_838 88_tc_702 87_tc_1471 87_tc_926 and 84_tc_412 for each of the john hancock test transactions the court considered risk allocation during the initial lease period likelihood of purchase option exercise by the original property holder at the end of the sublease term end-of-sub- lease alternatives for the parties involved in the transaction and related costs and risks the court concluded that for all test transactions john hancock did not assume more than a de_minimis risk during the sublease period because of contractual protections var- ious credit enhancements and rent defeasance id pincite next the court evaluated the likelihood of the original property holders’ exercising their respective purchase options at the end of subleases the court recognized that t he courts that have analyzed silo and lilo cases have adopted varying standards in determining whether a party to a silo or lilo_transaction will exercise its purchase option id pincite after analyzing various standards the court adopted the reasonable likelihood standard articu- lated by the courts of appeals for the second circuit in 658_f3d_276 2d cir and the federal_circuit in coned ii f 3d pincite and wells fargo f 3d pincite id pincite the inquiry into the likelihood of purchase option exercise is determina- tive because if the original property holder is reasonably expected to exercise the purchase option at the end of the sublease the obligations of the parties under silo lilo would offset each other so that a taxpayer would be insulated from any economic risk of loss and would not be exelon corp v commissioner able to take advantage of any potential gain id pincite instead a taxpayer would be guaranteed a fixed return on its investment at the end of a sublease term this would indicate that the taxpayer did not obtain any benefits or bur- dens associated with the leasehold or ownership_interest transferred in a silo lilo for the lilo transactions in john hancock the court con- cluded that any legal political industrial or technical objec- tions to the nonexercise of the purchase options can be over- come and thus are not determinative of whether the lilo counterparty is reasonably likely to exercise its pur- chase option john hancock life ins co u s a v commissioner t c pincite thus the court based its ultimate conclusion primarily on financial analysis including a comparison of the costs of the purchase option and alter- native end-of-sublease options in all lilo test transactions the court concluded that it was reasonably likely that the lilo counterparties would exercise their respective purchase options id pincite the court came to the same conclu- sion for one of the silo transactions the sncb silo id pincite thus the court held that the substance of all the lilo and sncb silo transactions was inconsistent with their form and that these transactions resembled loans because john hancock did not acquire genuine attributes of ownership or leasehold interest id pincite as a result the court held that john hancock was not entitled to rental expense and depreciation_deductions related to these transactions id pincite the court also disallowed the interest_expense for the nonrecourse loans john hancock took out to finance the transactions id pincite further the court recharacterized the equity contributions into these transactions as a loan giving rise to the original issue dis- count oid income id pincite the court held that pursuant to sec_1_1273-2 income_tax regs john hancock’s transaction costs with respect to lilos and the sncb silo must be included as an additional_amount lent to borrowers and are not deductible under sec_162 id pincite for the remaining silo transactions the court concluded after considering financial analyses presented by the parties and various nonfinancial constraints that exercising the pur- chase option at the end of the sublease was not the only financially viable alternative for the silo counterparties id united_states tax_court reports pincite according to the appraisals the projected fair_market_value of the assets involved in the remaining silos was going to be substantially lower than the purchase option exercise price id pincite thus the court assumed that these options would not be exercised and proceeded with the analysis of whether john hancock had any economic risk after the end of the sublease and until the end of the lease the court then concluded that john han- cock indeed faced economic risks indicative of ownership during that period under the service_contract option because any payments under that option were not guaranteed id pincite thus the commissioner did not succeed with the substance-over-form argument for these remaining trans- actions with respect to the remaining silo transactions the court held that john hancock acquired a future_interest in the transferred assets and was thus not entitled to deprecia- tion deductions before the purchase option exercise date john hancock ins co u s a v commissioner t c pincite because john hancock had only a future_interest in the assets the court disallowed any interest deductions as well id pincite however the court refused to apply the oid rules to john hancock’s equity contributions in these trans- actions id pincite the court allowed a deduction for trans- action expenses related to the acquisition of a future_interest in the underlying assets id pincite ii whether the substance of the test transactions is con- sistent with their forms we will first address the issue of whether the substance of the test transactions is consistent with their forms because this is the primary argument on which respondent challenges petitioner’s like-kind_exchange from the notices of defi- ciency and the parties’ filings in these cases it appears that respondent did not directly challenge the like-kind_exchange gain deferral under the economic_substance doc- trine respondent asserts this economic_substance argument only with respect to depreciation interest and transaction cost deductions reported on the tax_return exelon corp v commissioner a substance_over_form_doctrine overview the courts have long used the substance over form doc- trine to determine the true nature of a transaction and appropriately recast it for federal_income_tax purposes see 779_f3d_448 7th cir aff ’g tcmemo_2011_297 john hancock life ins co u s a v commissioner t c pincite citing 355_us_587 and commis- sioner v court holding co 324_us_331 we apply the substance over form principles only when warranted and generally respect the form of a transaction john hancock life ins co u s a v commissioner t c pincite citing 293_us_465 and 361_f2d_93 5th cir aff ’g 42_tc_1137 we view the transactions as a whole to determine whether the substance_over_form_doctrine applies see commissioner v court holding co u s pincite john hancock life ins co u s a v commissioner t c pincite as the supreme court held in frank lyon u s pincite the form of a sale-leaseback transaction will be respected for federal tax purposes as long as the lessor retains significant and genuine attributes of a traditional lessor we also look at whether the taxpayer has undertaken substantial finan- cial risk of loss of its investment on the basis of the value of the underlying property 16_f3d_821 7th cir aff ’g tcmemo_1987_195 and tcmemo_1990_99 the courts considering silo lilo transactions have almost universally concluded that the taxpayers never obtained the benefits_and_burdens_of_ownership or attributes of a traditional lessor and thus were not entitled to claim various associated deductions see coned ii f 3d pincite2 finding that the lilo was not a genuine lease and sublease altria grp inc f 3d pincite affirming jury finding that a series of lilo and other transactions failed the substance over form inquiry wells fargo f 3d pincite sustaining the trial court’s conclusion that the silo transactions ran afoul of the substance over form doc- trine 523_f3d_461 4th cir a lthough the transaction form involved united_states tax_court reports a lease financed by a loan bb t did not actually acquire a genuine leasehold interest john hancock life ins co u s a v commissioner t c pincite con- cluding that all lilo transactions and some silo trans- actions at issue were in substance financial instruments loans 113_fedclaims_117 concluding that the taxpayer did not obtain the requisite ownership_interest to claim the deductions 592_fsupp2d_953 n d ohio finding that a silo transaction involving an interest in a german waste-to-energy plant did not convey an ownership_interest to the taxpayer to justify the deductions the only notable exception is the silo transactions analyzed in john hancock life ins co u s a v commissioner t c pincite where this court con- cluded that because exercising the purchase option at the end of the sublease was not the only economically viable option for the original property owners and john hancock was exposed to more than de_minimis risk after the end of the sublease period john hancock acquired a future owner- ship interest in the underlying properties b spruce transaction sublease term risks petitioner advances several arguments to support its contention that it indeed had acquired benefits_and_burdens_of_ownership during the sublease term first petitioner maintains that it made a meaningful equity contribution to acquire the leases unlike parties in traditional lilo silo transactions petitioner did not use any loans to pay the spruce headlease rent instead it paid with the proceeds of a recent sale of its own power plant cps returned only of the headlease rent to prepay the rent during the spruce sublease term petitioner argues that the cps retained after prepayment of the spruce sublease rent satis- fies any equity tests derived from judicial decisions and administrative guidance second petitioner maintains that the rights and obliga- tions conveyed by the spruce headlease and sublease agree- ments are typical of traditional leases and significantly alter the rights of the parties specifically petitioner cites the exelon corp v commissioner necessity for cps to obtain consent for improvements that could have a material impact on the value of the subleased property third petitioner points to its extensive due diligence efforts as indicative of obtaining a true ownership_interest in the spruce station finally petitioner claims that it was exposed to a signifi- cant risk of loss in case of cps’ bankruptcy and sublease rejection because of the limitations of sec_502 of the bankruptcy code we begin with an observation that what made silo and lilo transactions abusive was not only the amount of equity invested by the parties entering into such transactions but rather the circular flow of money such transactions created as the court_of_appeals_for_the_federal_circuit explained in wells fargo f 3d pincite w e are left with purely circular transactions that elevate form over substance the only flow of funds between the parties to the transaction was the initial lump sum given to the tax-exempt_entity as compensation_for its participation in the transaction from the tax-exempt entity’s point of view the transaction effectively ended as soon as it began the benefits to wells fargo continued to flow throughout the term of the sublease however in the form of deferred tax_payments the third-party lender and its affiliate were also compensated for their participation as were the creators and promoters of the transactions these transactions were win-win situations for all of the parties involved because free money-in the form of previously unavailable tax benefits utilized by wells fargo-was divided among all parties the money was not entirely free of course because it was in effect transferred to wells fargo from the public fisc here the funds necessary to fund the headlease rent came from the untaxed proceeds of the collins power plant sale by petitioner in addition to attempting to reap the benefits of long-term tax_deferral under the sec_1031 rules for like- kind exchanges petitioner claimed various tax deductions associated with its participation in the spruce scherer and wansley transactions unlike the taxpayer in frank lyon which entered into a sale-leaseback with another taxable entity such that the transaction was tax neutral as a result petitioner entered into a transaction with a tax-exempt_entity this would allow petitioner to double-dip into the tax benefits by deferring the tax under sec_1031 and using deductions related to the test transactions united_states tax_court reports the structure of the cashflows in the spruce transaction guaranteed the return of of petitioner’s initial invest- ment just six months after the closing date in the form of rent prepayment under the spruce sublease during that period cps obtained credit enhancements to secure the pay- ment of the rent the rest of petitioner’s investment was either used to pay the accommodation fee to cps in the form of the npv benefit or set_aside pursuant to the spruce cpua to secure the payments of the stipulated loss value during the period of the spruce sublease or the payment of the pur- chase option_price at the end of the sublease cps obtained credit enhancement and insurance for the cpua from aig and the interest rate risk was also insured thus similarly to traditional silos or lilos the spruce transaction created a circular flow of money accompanied by a transfer of tax benefits from a tax-exempt to a taxable entity see wells fargo f 3d pincite in addition the terms of the spruce transaction ensured that only six months into the deal petitioner would be in the same cash position as if it had taken out a loan to finance the transaction similar to traditional silos and lilos in effect cps did not have any control_over petitioner’s investment after the closing of the transaction with the exception of the npv ben- efit which was cps’ reward for entering into the spruce transaction accordingly we are not persuaded by peti- tioner’s argument that a upfront out-of-pocket invest- ment precludes the finding that any of the test transactions were abusive we also disagree with petitioner’s argument that the spruce headlease or sublease somehow significantly altered the parties’ rights and obligations with respect to the spruce station under the spruce headlease petitioner did not have any obligations to cps in respect of the maintenance oper- ation or insurance of the spruce station during the sublease term or the remainder of the headlease if petitioner were to return the spruce station to cps at the end of the headlease or if the headlease was terminated it was not required to meet any return conditions except making sure the spruce station was free from petitioner’s liens under the terms of the spruce sublease cps accepted all the risks related to the operation of the spruce station throughout the sublease term cps also agreed to observe exelon corp v commissioner certain maintenance and operating standards subleasing restrictions assignment rights restrictions and requirements pertaining to alterations and modifications environmental compliance and minimum insurance coverage these restric- tions were designed to insulate petitioner’s risk during the sublease term and ensure that in the worst case scenario- if cps does not exercise its cancellation option at the end of the sublease-the spruce station would be in good working condition in short cps merely agreed to operate the station during the sublease term in the same manner a reasonable owner would similar to john hancock there is no evidence that before the closing date cps was not already adhering to the same operating maintenance or environmental stand- ards see john hancock life ins co u s a v commis- sioner t c pincite petitioner’s expert prof mcdermott also concluded that the contractual terms of the test trans- actions mitigated many risks of ownership including techno- logical obsolescence failure of utility assets long-term market_value changes failure of payments and changes in government or regulatory requirements with respect to sublease and assignment restrictions cps could always ask petitioner for consent the same as for improvements that could materially affect the value of the leased property in fact in when cps decided to build spruce ii which would share the site and some facilities with the spruce station petitioner gave its consent after a short site visit and receipt of a written confirmation from cps that the construction was not going to affect the spruce station value petitioner did not bother to visit the site after spruce ii was finally completed and started to work next we do not find that petitioner’s own due diligence efforts are indicative of any ownership rights respondent points out that petitioner had to complete the due diligence process within the strict time limits imposed by sec_1031 as a result petitioner did not follow up on certain red flags raised in engineering reports moreover mr roling and others in petitioner’s tax department only cursorily reviewed the tax opinion packages prepared by winston strawn mr berdelle who testified that he read the entire winston strawn tax opinion did not act on or inquire about inconsist- encies therein of which petitioner was or should have been aware united_states tax_court reports in most prior silo lilo cases taxpayers also engaged in extensive due diligence before to entering into the trans- actions including hiring prominent law firms to draft docu- ments accounting firms to structure transactions and pro- vide appraisals and engineering firms to evaluate the prop- erties see eg coned i fed cl pincite that none- theless did not prevent the courts in those cases from holding that the substance of such transactions was inconsistent with their form and that the taxpayers did not obtain genuine attributes of ownership see eg coned ii f 3d pincite9 discussing the appraisal prepared by deloitte and concluding that it was insufficient to support the taxpayer’s contentions and was boilerplate holding that the taxpayer failed to obtain genuine attributes of ownership to support the claimed deductions finally petitioner argues that it faced a substantial risk of loss in the event of cps bankruptcy despite the available credit enhancements petitioner attempts to distinguish these cases from the silo and lilo transactions in john hancock on this ground because in john hancock none of the tax-exempt counterparties were subject_to the limitations stated in sec_502 of the bankruptcy code respondent maintains that this risk was illusory and peti- tioner would be able to recover its investment even if sec_502 of the bankruptcy code limited the recovery avail- able through the bankruptcy proceedings we agree with respondent petitioner’s claim is incon- sistent with the record and is a mere attempt to blow out of proportion the risk of loss in the event of cps’ bankruptcy first according to fclc petitioner’s credit adviser cps was generally very creditworthy fclc opined that the payment obligations and associated risks had been effectively identi- fied and supported by credit enhancements so even in the case of cps’ bankruptcy petitioner would be able to fully recover its investments from the credit enhancement pro- viders sec_502 of the bankruptcy code limits a lessor’s claim for liq- uidated damages in bankruptcy resulting from the termination of a lease of real_property to an amount not to exceed three years’ rent plus any un- paid rent due under the lease at the time a debtor files its bankruptcy pe- tition exelon corp v commissioner in cps had one of the highest credit ratings in the country and had cash on hand of over dollar_figure million and a reserve fund surety policy in excess of dollar_figure million the city of san antonio itself would have to file for bankruptcy before cps became bankrupt as of there had never been a failure of a major municipality in the history of the state of texas pwc explained that there was bulletproof assurance to unicom that there was no practical exposure to loss during the first nine months of the cps transaction and that cps’ going bankrupt within the first six months of the transaction was commercially impossible in addition cps obtained sufficient credit enhancements to secure the risk of rent nonpayment or early sublease termination we find that petitioner’s speculations on what might happen if cps filed for bankruptcy do not add anything of substance to our analysis no transaction is absolutely pro- tected from all possible risks including catastrophic economic events or destruction of property by a biblical flood or a superbolide meteor unionbancal corp fed cl pincite the record here supports respondent’s argument that petitioner faced a risk of loss only in such a catastrophic event we do not consider this risk sufficient to hold that petitioner had genuine attributes of ownership during the spruce sublease term see id we also find that petitioner was sufficiently protected from the risk of economic loss if the spruce sublease terminated early the sublease agreement contained provisions that guaranteed that petitioner would receive stipulated loss value payments in the event of cps’ default these payments were predetermined and set forth in a schedule to the spruce sublease agreement the payments would be made out of the funds set_aside at the closing date pursuant to the cpua petitioner argues that in case of an early spruce sublease termination petitioner would have to return any unaccrued prepaid rent to cps this argument ignores the fact that after netting the unaccrued prepaid rent and the stipulated loss value petitioner would still recover its full investment in the lease including transaction fees and interest through petitioner’s own expert mr mcdermott stated in his expert report that the bankruptcy of a municipal utility is a relatively low-probability event but has occurred in other jurisdictions united_states tax_court reports the time of default as mr berdelle explained in a memo- randum prepared for the unicom board meeting on date requesting the approval of the like-kind_exchange plan t he stipulated loss values also include additional earnings protection of about dollar_figure million per each dollar_figure million of initial investment for example if there was a default on both the meag and cps transactions about dollar_figure billion unicom would receive its investment and about dollar_figure million pretax income in the year of default as earnings protection the spruce transaction documents were drafted to reflect this understanding we are thus satisfied that petitioner did not face any significant risks indicative of genuine ownership during the spruce sublease term cps cancellation option decision we next consider whether petitioner acquired the benefits_and_burdens_of_ownership in the light of the options available to petitioner and cps at the end of the spruce sublease period first we decide whether cps was reasonably expected to exercise its cancellation option at the end of the spruce sublease period if it was petitioner’s profit was fixed at the outset of the spruce transaction and petitioner did not acquire any benefits_and_burdens_of_ownership with respect to the spruce station see john hancock life ins co u s a v commissioner t c pincite petitioner relies primarily on the deloitte spruce appraisal to show that cps was not economically compelled to exer- cise the cancellation option at the end of the spruce sublease this is so as petitioner sees it because the cancellation option_price was set above the expected future fair_market_value of the spruce plant at the end of the spruce sublease term to support the deloitte appraisal findings petitioner invited several experts to submit expert reports and testify during the trial we will discuss this testimony in due course respondent relies primarily on the analyses of dr skinner to argue that because cps is a tax-exempt_entity it valued the spruce station at a much higher level dr skinner asserts that there are a number of flaws with the deloitte appraisal including the very high corporate_income_tax rate and discount rate dr skinner suggested that because cps was a tax-exempt_entity it would be more appropriate to use exelon corp v commissioner a corporate_income_tax rate and a discount rate equal to cps’ weighted average cost of capital about this would result in a much higher projected value for the spruce plant at the expiration of the sublease at the beginning of our analysis we specify what con- stitutes reasonable likelihood that a purchase option will be exercised at the end of the sublease period we reiterate that this court does not require an inevitable economically compelled or similar threshold for purchase option exercise likelihood in evaluating silo lilo transactions see id pincite we are also not requiring a more_likely_than_not likelihood of purchase option exercise we are looking simply at whether in the light of all of the facts and cir- cumstances known on the closing dates of the transactions the taxpayer’s lessee counterparties were reasonably likely to exercise their purchase options see id pincite petitioner asserts that the court_of_appeals for the sev- enth circuit compared the option exercise price to the antici- pated fair_market_value of the leased assets expected as of the closing of the lease in determining whether a transaction constitutes a true lease see eg 674_f2d_1139 7th cir considering whether option_price was nominal in comparison to the fair_market_value of leased assets at the time the option could be exercised as anticipated by the parties when the lease was signed for purposes of determining whether the lease should be recharacterized as a security_interest 446_f2d_841 7th cir respecting tax court’s finding that the lessee rather than the lessor acquired an equity_interest in property where that the fair_market_value was at least twice as 54_tc_385 dr skinner explained that because cps did not pay dividends to its shareholders the appropriate weighted average cost of capital should be based on the interest cps usually paid on its bonds one of the recent cases considered by the court of federal claims while acknowledging the reasonable likelihood standard as articulated in 641_f3d_1319 fed cir and consol ed of n y inc v united_states 90_fedclaims_228 rev’d and remanded 703_f3d_1367 fed cir seems to use a more_likely_than_not standard in its actual analysis see 113_fedclaims_117 united_states tax_court reports these cases lead petitioner to assert that the appropriate standard for analyzing a lessee’s purchase option must focus on objective economic realities and whether those realities compel exercise or strongly favor exercise to a degree of cer- tainty we do not find that the cases petitioner cites establish a legal standard incompatible with this court’s analysis in john hancock and require economic compulsion or cir- cumstances that strongly favor exercise to a degree of cer- tainty in m w gear co v commissioner f 2d pincite discussing in detail evidence regarding the intent of the parties the court_of_appeals for the seventh circuit considered not only the comparable sale prices for the leased assets but the intent of the parties at the time of entering the transaction in in re marhoefer packing co f 2d pincite the same court_of_appeals discussed only the issue of whether a specific lease in question with a dollar_figure purchase option qualified as a true lease or a security under the provi- sions of the uniform commercial code this discussion is not pertinent here because it does not pertain to any_tax law issues finally none of the cases petitioner cites involve a lease supported by defeasance arrangements where both a lessee and a lessor would have certain options at the end of the lease and where the lessee would have some obligations under options available to the lessor thus we will follow the legal standard of reasonable like- lihood that this court has adopted in john hancock fol- lowing the courts of appeals for the second circuit and the federal_circuit as to comparing the option exercise price to the estimated future value of the asset in the context of silo lilo transactions this court previously explained in john hancock life ins co u s a v commissioner t c pincite lessee’s purchase option decision is not a choice between the purchase option_price and the estimated fair_market_value of the remaining lease- hold interest it is a choice between the cost to lessee of exer- cising its purchase option and its expected costs of not exercising its pur- chase option in determining its expected costs of not exercising its pur- chase option lessee must analyze the likelihood and con- sequences of the taxpayer’s choosing between the various options available to the taxpayer under the lease exelon corp v commissioner neither petitioner nor respondent argues that there are legal political industrial or technical reasons that would weigh in favor of or against cps’ exercise of its cancellation option we will thus first concentrate on the financial and economic aspects of the spruce transaction and then will con- sider other factors that we deem important for our analysis see id pincite petitioner argues that it would be financially disadvanta- geous for cps to exercise its cancellation option according to the spruce appraisal prepared by deloitte and dated as of the spruce transaction closing date date the fair_market_value of the spruce plant was expected to be around dollar_figure million on the basis of a discounted cashflow analysi sec_26 at the time the spruce cancellation option can be exercised adjusted for inflation pincite per annum the spruce can- cellation option_price was set at dollar_figure petitioner sug- gests that this should be the end of the analysis because a reasonable person acting in its best economic_interest would respondent argues that because of the perceived synergies cps could have derived from operating spruce station and spruce ii together cps was more likely to exercise the cancellation option at the end of the sub- lease_term because cps obtained petitioner’s permission and constructed spruce ii several years into the sublease term we do not rely on this argu- ment in our analysis we note that the spruce transaction was terminated pursuant to the agreement of the parties in exelon received an additional dollar_figure mil- lion as the stipulated loss value payment from the cpua proceeds and cps received dollar_figure million the record does not state the reason for termi- nation the value would be dollar_figure using a cost approach the spruce appraisal stated in relevant part we are of the opinion that the discounted cash_flow analysis provides a stronger indication of fair_market_value for the facility than the cost ap- proach since the discounted cash_flow analysis reflects the impact to fair_market_value of the encumbered cash flows of the facility since cash flows during this period are difficult to forecast with accuracy we have conservatively relied upon the cost approach as the stronger indicator to estimate the residual_value of the facility at the end of the lease_term and at the end of the service agreement term we note that the cost approach would result in lower projected future fair_market_value according to deloitte appraisals for the test transactions we will use the discounted cashflow analysis because petitioner relied mostly on discounted cashflow in pricing the spruce scherer and wansley transactions we believe this will provide us with more consistent results united_states tax_court reports not overpay over a hundred million dollars for an asset when it can easily replace the asset on the market petitioner’s expert prof myers conducted the sensitivity analysis of the deloitte appraisal by changing certain assumptions such as the rate of inflation and electricity prices his report and testimony mostly confirmed the obvious when we change the assumptions used in the deloitte appraisal we are going to end up with different results however we found prof myers’ analysis helpful because it shows a range of possible scenarios related to the cancellation option exercise decision instead of giving the parties to a transaction a snapshot of the value using rigid assumptions as in the deloitte appraisals prof myers’ sensi- tivity analysis represents a more reliable tool to evaluate the range of scenarios based on varying economic assumptions the following table sets out the fluctuation of the projected future value of the spruce plant under various assump- tion sec_27 according to prof myers projected spruce value in likely outcome and comments dollar_figure million cps returns spruce to exelon and replaces spruce on the market exelon is better off not exercising the service agreement option dollar_figure million cps exercises cancellation option dollar_figure million cps returns spruce to exelon and replaces spruce on the market cps has to pay a dollar_figure subsidy to a ptpa provider to enter into the service agreement with exelon cps still has dollar_figure million overall ben- efit dollar_figure million cps exercises cancellation option scenario base case inflation from base case inflation -1 from base case electricity prices above base case for the base case scenario prof myers used deloitte forecasted cashflows average inflation pincite throughout the headlease term elec- tricity prices starting at dollar_figure per mwh in adjusted for inflation an- nually plant capacity factor pincite in declining to in and to in corporate tax_rate of exelon corp v commissioner scenario electricity prices -30 from base case projected spruce value in likely outcome and comments dollar_figure million cps returns spruce to exelon and replaces it on the market cps has to pay a dollar_figure million subsidy to a ptpa provider to enter into the service agreement with exelon cps still has dollar_figure million overall ben- efit according to prof myers cps would never elect to repurchase the spruce station and cancel the headlease to avoid the cost of a ptpa subsidy in other words if cps deems it undesirable to exercise the purchase option it will always be better off with paying a subsidy to the ptpa pro- vider and walking away from the spruce station at the end of the spruce sublease term prof myers also concluded that it was appropriate for deloitte to use the corporate tax_rate and a discount rate because the tax-exempt status of an actual lessor does not affect its pricing consider- ations when most other players on the market are taxable entities another expert who testified on behalf of petitioner mr reed also opined that because of uncertainty about the future it would have been impossible based on any realistic assessment of the future value of exelon’s interest in the facilities to determine whether or not the parties were reasonably expected to exercise their respective options petitioner also introduced the testimony of ms hughes who opined that deloitte complied with the uspap stand- ards and its analysis framework was appropriate and reason- able although the courts have previously admitted expert reports with similar conclusions such reports were given little weight see eg coned ii f 3d pincite discussing kelly expert report we find that ms hughes’ report did not add anything of substance to the discussion ms hughes did not perform her own analysis and did not opine on the fair_market_value of the assets at issue she merely attempted to bolster the credibility of the deloitte work and we do not find this attempt particularly helpful as this court has pre- viously explained an appraiser’s compliance with uspap is not the sole determining factor as to whether the appraiser’s valuation report is reliable see whitehouse hotel ltd p’ship united_states tax_court reports v commissioner 131_tc_112 declining to adopt uspap as the sole standard for reliability of an appraisal vacated and remanded on other grounds 615_f3d_321 5th cir swf real_estate llc v commissioner tcmemo_2015_63 at declining to find that an appraisal report was unreliable solely for failure to comply with uspap requirements and stating that the court will independently review the report for reliability respondent’s primary expert witness dr skinner chal- lenged the deloitte appraisal because it used too high a tax_rate and discount rate dr skinner suggested that because cps was a tax-exempt_entity deloitte should have used pretax cashflows to determine the fair_market_value of the spruce plant at the end of the sublease dr skinner also asserted that the appropriate discount rate for the spruce plant should be on the basis of cps’ weighted average cost of capital with the corrected assumptions dr skinner concluded that it would be beneficial for cps to exercise the cancellation option because it would value the spruce plant much higher than the deloitte appraisal at dollar_figure billion dr skinner further concluded that cps would be nearly cer- tain to exercise the cancellation option at the end of the sub- lease_term first we agree with petitioner that to the extent deloitte was tasked to determine the fair_market_value of the spruce plant at certain points it should have disregarded the tax status of the actual buyer and should have used the pre- vailing market_discount rate it is well established that fair_market_value is the price at which property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy and sell and both having reasonable knowledge of relevant facts 120_tc_174 aff ’d in part vacated in part on other grounds and remanded sub nom 458_f3d_564 7th cir crimi v commissioner tcmemo_2013_51 at citing 411_us_546 see also sec_1_170a-1 income_tax regs as this court explained under the willing buyer and willing seller standard t he willing buyer and the willing seller are hypo- thetical persons rather than specific individuals or entities and the individual characteristics of these hypothetical per- exelon corp v commissioner sons are not necessarily the same as the individual characteristics of the actual seller or the actual buyer estate of trenchard v commissioner tcmemo_1995_121 69_tcm_2164 citing 763_f2d_891 7th cir 706_f2d_1424 7th cir 658_f2d_999 5th cir and 94_tc_193 this court has previously declined to narrow the scope of willing buyer and willing seller to a particular category of parties bank one corp v commissioner t c pincite the hypothetical willing buyer and willing seller test applies in situations where the amount of tax due depends directly on the fair_market_value of the property at issue however our task here is not to determine the fair_market_value of the property but rather whether it was reasonably likely that in the year cps would exercise its cancella- tion option as previously stated that depends on weighing the cost to cps of exercising the option against the cost to cps of not exercising the option the parties to the trans- action are not hypothetical but are cps and petitioner each with unique characteristics it is therefore entirely proper for us to consider those unique characteristics in evaluating the likelihood that the cancellation option at issue here would actually be exercised we agree with prof skinner that there are several flaws in the deloitte appraisal first deloitte used the state corporate_income_tax rate in all appraisals for test trans- actions according to deloitte t he percent tax_rate rep- resents the appropriate corporate_income_tax rate in the state of texas’ stepped tax_rate schedule based upon tax_year and taxable_amount in the context of the spruce trans- action this statement sounds odd texas does not impose a state corporate_income_tax it is possible that the cashflows from the spruce plant thus would be taxed at a different rate this could potentially increase the value of the spruce plant in both and however we do not think this flaw necessarily fatal to the spruce appraisal if we calculate the present_value of a stream of revenue equal to dollar_figure continued united_states tax_court reports second we find that winston strawn attorneys inter- fered with the appraisal process’ integrity and independence by providing deloitte with the wording of the conclusions it expected to see in the final appraisal reports deloitte con- firmed in its engagement letter that t he appraisal will be conducted in conformity with the uspap of the appraisal foundation and the principles of appraisal prac- tice and code of ethics of the american society of appraisers uspap ethics rules require an appraiser to perform assignments with impartiality objectivity and independence and without accommodation of personal interests appraisal foundation uniform standards of professional appraisal practice uspap ethics rules also prohibit an appraiser from accepting an assignment that includes the reporting of predetermined opinions and conclusions id petitioner argues that the list of conclusions winston strawn communicated to deloitte was merely a statement of the existing guidance and tests on the issue of what is considered a true lease we do not find this argument persuasive according to petitioner deloitte’s appraisal team was known for its expertise and experience in the appraisal field there was no reason for concern that deloitte was unaware of the existing guidance on characterization of leases for federal tax purposes we see winston strawn’s letter dated date informing the deloitte team of the conclusions the law firm needed to see in order to issue an opinion at the requisite level as an attempt to obtain certain results our finding is supported by a pattern of communications between winston strawn and deloitte where winston strawn provided regular feedback at all stages of the project starting with deloitte’s engagement letter per year at a discount rate and with a tax_rate over a period of years and compare the results with the present_value of the same revenue stream taxed pincite the difference will exceed dollar_figure we note however because the tax_rate affects the numerator in the present_value calculation slight fluctuations in the tax_rate may not have a significant enough effect to require completely discarding an appraisal as unreliable to compare a change in the discount rate which affects the denomi- nator would also bring up by dollar_figure the present_value of the revenue stream above exelon corp v commissioner petitioner asserts and deloitte’s representative mr ells- worth testified on this point at trial that deloitte arrived at the fair_market_value of the assets at issue independently nonetheless even if that is true deloitte also performed the appraisal of the relinquished power plants powerton and collins deloitte therefore was aware of the amount of untaxed gain petitioner was looking to defer this further undermines the reliability of the appraisal reports deloitte provided for all test transactions further in analyzing the likelihood of cancellation option exercise by cps deloitte failed to consider the costs of a potential subsidy cps would have to pay to a qualified bidder or operator to entice such a bidder operator to enter into an operating_agreement or ptpa with petitioner if the energy industry does not fare as well as expected prof myers however considered such costs and concluded that in most cases cps would still be better off taking the money and returning the spruce station to petitioner as to the likelihood of the cancellation option’s exercise it is unhelpful to petitioner’s argument that deloitte failed to consider the costs that cps would have to incur to bring the spruce plant to the required per the spruce sublease agree- ment minimum operation standards for estimated annual capacity net energy output and efficiency meeting these requirements is a prerequisite for cps to return the spruce station to exelon at the end of the sublease term according to the spruce sublease agreement if cps were to fail to deliver the spruce station meeting the minimum operating and efficiency requirements it would have to pay the diminution of fair_market_value or will be given another chance to exercise the cancellation option prof myers also failed to take these costs into consideration in his analysis thus the price of failing to exercise the cancellation option for cps would consist of undertaking investments required to bring the spruce station into compliance with the minimum operating standards and other return require- ments securing a replacement_property or source of elec- tricity and related costs and potential subsidies to quali- fied bidders and transaction costs should exelon decide to exercise the operating_agreement or the service agreement options united_states tax_court reports to be more specific cps and petitioner agreed that if cps decided to return the spruce station at any time during the sublease or at the end of the sublease term in the spruce station was required at a minimum to have an annual ratio of the actual net generation to the normal claimed capacity of at least capacity factor operating for big_number hours per year the spruce station was also required to have the ratio of available generation to max- imum generation of at least and have an annual ratio of the heat energy output of not more than big_number btu kwh deloitte and prof myers however used significantly lower capacity factors in their computations these figures were based on deloitte’s due diligence of the spruce station and the engineering reports provided by stone webster both deloitte and prof myers assumed the plant capacity factor to be in with gradual decline to in the end of the sublease term and to in end of the spruce headlease these numbers according to prof myers reflected the gradual obsolescence of the plant discounted cashflow analysis performed by deloitte and prof myers incorporated the plant capacity factor and the hours of operation to determine the cashflows from the spruce plant and determine its value in this real spruce plant however was not what petitioner was entitled to receive at the end of the spruce sublease period petitioner was entitled to receive because cps had agreed to deliver a plant that would operate in at a plant capacity factor greater than anticipated by petitioner’s experts this hypothetical spruce plant would therefore generate a much higher revenue stream and would have a value signifi- cantly higher than the value projected by deloitte and prof myers according to the deloitte appraisal the plant capacity factor for spruce would go down to by year of the sublease with the avail- able hours of operation going down to big_number deloitte estimated that the spruce plant would operate at these levels up to year of the sublease and at year of the sublease the spruce plant capacity would be pincite with hours of operation at big_number per year if the spruce plant con- tinued to operate throughout the term of the sublease at a minimum re- turn requirements level capacity factor and big_number operation hours per year the cashflows in years of the sublease would be at least to higher than anticipated by deloitte we also do not find reliable exelon corp v commissioner therefore we conclude that the plant exelon was entitled to receive at the end of the sublease term had characteristics distinctly different from those assumed by deloitte and prof myers although the parties did not submit any evidence regarding the amounts cps would be required to invest in the spruce station to meet the return standards the require- ment to do so significantly changes the economics of the spruce transaction we note that prof myers stated in his analysis that a capacity factor above deloitte forecasts would move the return vs cancel boundary up enough to include the base- case scenario in prof myers’ analysis that petitioner would retain the plant what prof myers has not considered in his analysis however is how the parties allocated the risks and costs related to the diminution in the power plant effi- ciency according to the spruce transaction agreement docu- ments that risk was shifted to cps as we explained if the spruce plant failed to meet the minimum operating stand- ards at the time it was returned to exelon cps would have to either pay up the diminution in fair_market_value or exer- cise the cancellation option to cut its losses under the circumstances we find it significantly more likely that cps should it attempt to walk away from the transaction and return the spruce station to exelon would face substantial economic losses accordingly we find that the range of scenarios under which cps would decide to exercise its cancellation option is significantly broader than expected by petitioner’s experts including prof myers we also find that both petitioner and cps experienced power plant operators having the benefit of professional legal and other advice understood that the terms of the spruce transaction were inconsistent with the deloitte appraisal and the projected future value of the spruce station the parties understood that it would be very difficult if not impossible for cps to return the spruce plant at the end of a 32-year sublease in almost the same condition in which cps received it in without significant investment thus the parties the spruce plant value determined under the cost approach in the deloitte appraisal it is clear the appraisal considered the cost of purchasing an asset that would not meet the minimum operating requirements under the spruce sublease agreement united_states tax_court reports understood and reasonably expected at the time of entering into the spruce transaction that cps would exercise the can- cellation option at the end of the sublease because meeting the return conditions would be extremely burdensome according to prof myers’ analysis with the required capacity factor of in more than higher than projected in the spruce appraisal it would be economically beneficial for cps to exercise its cancellation option moreover we note that when the city of san antonio brought suit in court to obtain a declaratory_judgment of the continued validity of certain covenants in its outstanding public securities-thereby allowing cps to enter into the transaction with petitioner-in its initial draft of the petition the city represented that it intended to exercise the cancella- tion option even though this representation was subse- quently deleted at the suggestion of winston strawn and pwc this court infers an understanding among the parties that cps would exercise the option to reacquire the spruce plant at the very least it was reasonably likely at the time of the transaction that the purchase option would be exer- cised conclusion we hold that the spruce transaction fails the substance over form inquiry because petitioner did not acquire the benefits_and_burdens_of_ownership of the spruce station petitioner’s investment was not subject_to more than a de_minimis risk of loss we need not consider the risks and benefits to petitioner of the remaining headlease period because it was reasonably likely that the circular flow of money allowing petitioner to fully recover its investment and interest would close on the last day of the spruce sublease we agree with respondent that the transaction most closely resembles a financial arrangement specifically the spruce transaction resembles a loan from exelon to cps exelon funded the spruce transaction entirely with its own funds and received the funds back with interest in two tranches the first tranche six months after the closing date and the second tranche at the end of the spruce sublease term in the form of the cancellation option payment exelon’s return on its investment was predetermined and exelon did not have an upside potential or much of downside risk with exelon corp v commissioner respect to the spruce station this is more indicative of a loan than of a genuine equity_investment accordingly we sustain respondent’s disallowance of exelon’s depreciation_deductions claimed on the tax_return with respect to the spruce transaction c scherer and wansley transactions because the scherer and wansley transactions are struc- tured and documented very similarly we discuss them together we use the same analysis framework as for the spruce transaction sublease term risks petitioner and respondent make the same arguments for the scherer and wansley transactions as for the spruce transaction first as we noted in discussing the spruce transaction a out-of-pocket investment does not necessarily make a transaction nonabusive from a tax standpoint here peti- tioner indeed used the untaxed proceeds from the sale of the powerton station and did not use any loans to finance the scherer and wansley transactions collectively meag trans- actions however petitioner got of its initial invest- ment back just six months after the closing of the meag transactions in the form of prepaid rent from meag a por- tion of the remaining of the initial investment was placed into a_trust account and invested in low-risk securities to provide for the payment of the meag purchase option at the end of the sublease period for meag transactions another portion was set_aside to provide meag with the npv benefit in consideration for entering into the trans- actions for the same reasons we discussed for the spruce transaction we do not find that an out-of-pocket investment automatically shows that petitioner acquired benefits_and_burdens_of_ownership of scherer and wansley stations this is especially important when six months into the transaction petitioner was in substantially the same cash position as with using loans to finance the leases second similarly to the spruce transaction we do not see the rights and obligations conveyed by the scherer and wansley respective headlease and sublease agreements as significantly altering the rights of the parties petitioner did united_states tax_court reports not have any obligations to meag with respect to the maintenance operation or insurance of the scherer and wansley stations during the sublease term or the remainder of the headlease petitioner also did not have to meet any return conditions in the case of headlease termination the rights and obligations of the parties under the scherer and wansley subleases were essentially the same as in the spruce transaction with meag bearing all the costs and risks related to the interests in the stations it conveyed to petitioner in the meag transactions as we observed in the discussion of the spruce sublease the terms of the sublease agreements were designed to insulate petitioner from any operational risks third similar to the spruce transaction we do not find that petitioner’s due diligence efforts are somehow indicative of a true ownership_interest in the scherer and wansley sta- tions we also do not find any merit in petitioner’s argument that it was exposed to a risk of meag’s going bankrupt during the scherer and wansley sublease terms petitioner received an opinion from holland knight that confirmed that the laws of the state of georgia did not allow municipalities to declare bankruptcy petitioner’s own expert dr gilson con- firmed in his expert report that georgia would have to change its laws to allow meag to declare bankruptcy we consider this scenario highly unlikely see unionbancal corp fed cl pincite discussing that highly unlikely risks do not add substance to a lilo_transaction in any event credit enhancements put in place at the outset of the meag transactions provided petitioner with sufficient protection from that risk we find that petitioner also did not face a substantial risk of loss with respect to the payment of the scherer and wansley rent by meag the rent was prepaid six months into the sublease term and the stipulated loss value provi- sions together with meag and uii swaps insulated peti- tioner from any significant risk of loss in this respect purchase option decision we now turn to an analysis of whether it was reasonably likely that at the closing of the scherer and wansley trans- actions meag would exercise its purchase option similarly exelon corp v commissioner to the spruce transaction we will look not only at fair_market_value of the assets involved as of the option exercise date but also to the costs to meag if it decides to forgo exer- cising the option we will also briefly address the rights of the scherer and wansley coowners who also received a right to exercise the purchase option if meag decided to forgo it a meag neither petitioner nor respondent argues that there are legal political industrial or technical reasons that would weigh in favor of or against meag’s exercise of its purchase option thus we consider financial and economic aspects of the meag transactions first according to the deloitte appraisal the undivided interests petitioner received under the meag transactions were esti- mated to have fair market values of dollar_figure for wansley and dollar_figure for scherer using a discounted cashflow analysis adjusted for inflation pincite per annum at the respective lease expiration dates the wansley purchase option_price was set at dollar_figure million and the scherer purchase option_price was set at dollar_figure million with dollar_figure and dollar_figure allocable to the wansley and scherer test transactions respectively because the deloitte appraisals and expert reports addressed the wansley trans- actions without allocating the values between wansley and we will use the aggregate analysis and will assume that the projected value of the wansley interest conveyed in the test transaction bears the same ratio to the overall projected value of the wansley as the purchase option exercise value for the test transaction to the overall purchase option_price the deloitte appraisals for the scherer and wansley sta- tions suffer from the same deficiencies we identified in our review of the spruce appraisal deloitte elected to use the corporate tax_rate that included a state corporate tax_rate even though meag does not pay income_tax and even if it did georgia taxes its corporations at a flat rate winston strawn attorneys were very closely involved the cost approach inflation-adjusted values are dollar_figure for the wansley and dollar_figure for the scherer interest for the same reasons we discussed supra note we will be using the discounted cashflow re- sults united_states tax_court reports in the appraisal report preparation process deloitte did not consider the costs meag would have to incur if it decided not to exercise the purchase option including the costs of bringing the plants up to the required operating standards deloitte also did not consider any additional factors that could make meag’s cotenants consider exercising the pur- chase options including obtaining majority control_over the scherer and wansley stations petitioner’s expert witnesses made the same arguments as for the spruce transaction mr reed opined that it was impossible to predict with a degree of certainty whether meag or its cotenants would exercise the purchase options at the end of the scherer and wansley subleases ms hughes opined that the deloitte appraisals conformed with the uspap principles and the deloitte analysis was reason- able and appropriate prof myers conducted the sensitivity analysis of the deloitte appraisals and confirmed that if the inflation or electricity prices were higher than predicted by deloitte it would increase the likelihood of meag’s exer- cising the purchase options prof myers concluded that meag would never purchase wansley or scherer in order to avoid the cost of a ptpa subsidy prof myers also recognized that changes in other factors including capital investments capacity factors and discount rates will affect meag’s deci- sion respondent’s expert witness dr skinner suggested that deloitte should have used a corporate tax_rate to analyze the meag transactions and used a discount rate based on cost of debt to meag dr skinner also suggested that deloitte should have conducted sensitivity testing at least for corporate rates with the new assumptions dr skinner con- cluded that meag would value the scherer and wansley sta- tions a lot higher than the purchase option_price and thus would be almost certain to exercise the purchase option for similar reasons as those we discussed for the spruce transaction we agree that deloitte should have used a we also note that prof myers used a different corporate tax_rate for the wansley and scherer transactions his discounted cashflow results however were comparable to those in the deloitte appraisal re- ports because of several adjustments made by prof myers such as capital investments exelon corp v commissioner corporate tax_rate and the prevailing discount rate in its analysis as with the spruce transaction a further problem with the scherer and wansley appraisals is that exelon was entitled to an operating efficiency of scherer and wansley at the end of the sublease significantly higher than the values used by deloitte in the respective appraisals if the scherer and wansley stations did not meet the minimum operating requirements outlined in the respective subleases meag would have to pay damages reflecting the diminution in the value of the stations due to decreased efficiency deloitte and prof myers failed to consider these costs in analyzing whether meag would exercise the purchase options at the end of the scherer and wansley subleases for wansley petitioner was entitled to receive because meag had agreed to deliver the wansley station at the end of the sublease with a capacity factor of at least based on big_number hours of operation per year with the net energy output of at least the wansley appraisal by deloitte and prof myers’ report assumed a plant capacity factor of only in declining to in wansley sub- lease expiration year and to in these numbers were based on the engineering reports prepared by stone webster thus petitioner was entitled to receive wansley at the end of the sublease operating at a capacity factor only lower than at the beginning of the sublease petitioner’s entitlement with respect to the capacity factor wa sec_22 higher than projected by deloitte and prof myers for scherer petitioner was entitled to receive because meag had agreed to deliver the scherer station at the end of the sublease term in with at least capacity factor based on big_number hours of operation per year and net energy output of deloitte and prof myers assumed the plant capacity factor to be in declining to in these numbers were based on the engineering reports prepared by stone webster thus petitioner was entitled to receive scherer at the end of the sublease operating at a capacity factor only lower than at the beginning of the sublease petitioner’s entitlement with respect to the capacity factor at the time of the scherer return wa sec_22 higher than projected by deloitte and prof myers united_states tax_court reports our observations for the meag transactions are very similar to the spruce transaction discussion both petitioner and meag had vast experience with operation of power plants both petitioner and meag had the benefit of legal tax and other professional advice before and at the time of entering the transaction both petitioner and meag agreed to the return conditions set out in the scherer and wansley sublease contracts and understood the importance of the minimum operating standards thus it was reasonably likely at the time the meag transactions were entered into that meag would exercise the purchase option at the end of the scherer and wansley subleases because meeting the return conditions would be extremely burdensome if not impossible for meag petitioner may argue that exelon faced a risk that meag would not have sufficient funds to pay the purchase option exercise price we observe that indeed meag replaced the collateral pledged to ambac credit and exelon under the uii and meag swaps with meag’s own debt we also observe however that both ambac credit and petitioner consented to such an exchange ambac credit and petitioner would not have consented to the collateral replacement if they had anticipated they would have any problems with the payment at the end of the sublease term in fact one of the goals of replacing the collateral was to replace the government secu- rities which did not give sufficient yield in the beginning of the 2000s with relatively secure but higher yield instruments because meag could not declare bankruptcy under the laws of georgia we find that petitioner did not bear any significant risk of nonpayment at the end of the sublease periods for the scherer and wansley stations b cotenants one of the significant differences between the meag transactions and the spruce transaction is that meag’s co- tenants in the wansley and scherer stations received the right to exercise the purchase option at the end of the sub- leases should meag fail to do so petitioner and respondent did not put much emphasis on that right in their briefs prof myers petitioner’s expert concluded that cotenants would use the same analysis as meag to decide whether to exer- cise the purchase options we agree with this statement but exelon corp v commissioner we also emphasize that the cotenants may have some other significant considerations that may make it more likely that they will step in and purchase the interests in the scherer and wansley stations if meag fails to do so this further insulates petitioner from the risk of loss in the meag trans- actions or a risk of meag’s nonpayment conclusion we hold that the wansley and scherer transactions fail the substance-over-form inquiry because petitioner did not acquire the benefits_and_burdens_of_ownership of the scherer and wansley stations it was reasonably likely at the time the meag transactions were entered into that meag or its cotenants would exercise the purchase options at the end of the sublease term accordingly we do not need to consider the risks and benefits to petitioner of the remaining headlease periods we agree with respondent that the meag transactions most closely resemble financial arrangements specifically the meag transactions resemble loans from exelon to meag because exelon’s income was predetermined and the transaction did not have an upside potential or significant downside risks for exelon because exelon funded the transactions with its own funds and there are two dis- tinct tranches of money it expected to receive back it is appropriate to characterize each transaction as creating two loan instruments one to be repaid six months after the closing date in the form of prepaid rent and the second to be repaid at the time of the purchase option payment accordingly we sustain respondent’s disallowance of exelon’s depreciation_deductions claimed on the tax_return with respect to the spruce transaction iii economic_substance of the test transactions respondent further asserts that we should disallow peti- tioner’s depreciation interest and transaction cost deduc- tions claimed on the tax_return because the test trans- actions lacked economic_substance respondent did not directly challenge the like-kind_exchange gain deferral under the economic_substance_doctrine because we resolve the issues related to the disputed deductions claimed in peti- tioner’ sec_2001 tax_return on substance over form grounds we need not address this alternative theory united_states tax_court reports iv consequences for the tax_year sec_1031 like- kind exchange adjustment sec_1031 provides no gain_or_loss shall be recog- nized on the exchange of property held for productive use in a trade_or_business or for investment if such property is exchanged solely for property of like_kind which is to be held either for productive use in a trade_or_business or for invest- ment the regulations further explain that the words ‘like kind’ have reference to the nature or character of the prop- erty and not to its grade or quality one kind or class of property may not under section be exchanged for property of a different kind or class sec_1_1031_a_-1 income_tax regs we have held that all of the test transactions failed the substance over form inquiry because petitioner did not acquire the benefits_and_burdens_of_ownership in the assets involved in the test transactions we have also concluded that the test transactions are more similar to loans made by petitioner to cps and meag because petitioner’s return on its investment was predetermined at the time petitioner entered into the test transactions accordingly in peti- tioner exchanged the powerton and collins power plants for an interest in financial instruments such an exchange fails to meet the like_kind requirement outlined in the code and the regulations thus petitioner must recognize the gain it received in on the sale of the powerton and collins plants under sec_1001 v interest_expense deductions and rental income six months after the closing of the test transactions peti- tioner received prepayment of all rent from cps and meag due under the respective sublease agreements petitioner reported the rent payments as income according to the provi- sions of sec_467 sec_467 governs the reporting of rental income from rental agreements that are treated as leases for federal_income_tax purposes and which have either increasing or decreasing rents or prepaid or deferred rents see sec_467 sec_1_467-1 h income_tax regs if a rental agreement constitutes a sec_467 rental agreement the lessor and the lessee must take into account only the exelon corp v commissioner sum of the sec_467 rent and interest during the taxable_year sec_1_467-1 income_tax regs we have concluded that petitioner did not acquire the benefits_and_burdens_of_ownership in the spruce wansley or scherer plant we have also concluded that the test trans- actions most closely resemble financial arrangements in the form of loans from petitioner to cps and meag thus the agreements among petitioner cps and meag are not lease agreements for federal tax purposes under sec_467 and petitioner may not deduct interest or include rental income with respect to them for the taxable_year this is con- sistent with our conclusion that petitioner failed to enter into a like-kind_exchange in and must recognize the gain on the sale of the powerton and collins stations vi original_issue_discount and transaction expenses a taxpayer receives oid income when a debt_instrument is issued for less than its face value see sec_1273 381_us_54 john hancock life ins co u s a v commissioner t c pincite the holder of a debt_instrument with oid generally accrues and includes in gross_income as interest the oid over the life of the obligation even though the interest may not be received until the maturity of the instrument john hancock life ins co u s a v commissioner t c pincite citing sec_1272 respondent argues that petitioner has oid income arising out of petitioner’s equity contribution that would be repaid through the cancellation purchase options with interest respondent suggests that such contributions should be treated in the same manner as a zero-coupon bond respondent further contends that the terms of each test transaction established a guaranteed fixed return to exelon through the use of defeasance instruments respondent maintains that we should follow the same approach as in john hancock where this court upheld the commissioner’s recharacterization of a number of silo transactions as in substance a loan from the taxpayer to the counterparties and applied the oid rules id pincite petitioner’s main argument is that the test transactions should be characterized as leases not loans and thus peti- tioner does not have any oid income for the reasons set united_states tax_court reports forth in the previous portions of the opinion this argument lacks merit because petitioner cps and meag reasonably expected that the respective cancellation purchase options would be exercised at the end of the sublease period the pur- chase option_price was fixed and the funds for payments set_aside defeased as of the closing date the transactions rep- resent fixed obligations similar to those discussed in john hancock accordingly we uphold respondent’s application of the oid rules and his calculation of oid income thereunder in addition we note that because each transaction was fully funded by petitioner’s money and created two distinc- tive tranches of money-one payable in six months one at the end of the respective sublease term-each tranche should be treated as a separate debt_instrument under the oid rules ordinary and necessary business_expenses paid_or_incurred in carrying on any trade_or_business are generally deductible see sec_162 we have concluded as to all test transactions that they are properly characterized as loans from petitioner to cps and meag we also concluded that for each trans- action the loan consisted of two tranches one due six months after the closing date the other due at the time of the cancellation purchase_price option payment under sec_1_1273-2 income_tax regs transaction costs must be included as an additional_amount lent to the borrowers see also john hancock life ins co u s a v commis- sioner t c pincite thus petitioner’s transaction costs related to the test transactions are not deductible and should be allocated to the respective loans the parties are further directed to address the issue of transaction cost allocation in rule_155_computations vii sec_6662 penalties a overview sec_6662 and b and imposes a accuracy- related penalty on the portion of an underpayment_of_tax we recognize that there may be several ways to approach this issue one way would be to allocate transaction costs pro_rata to the amounts of the respective loans the other way would be to allocate expenses on the basis of the billing records and invoices of petitioner’s advisers related to the transactions at issue exelon corp v commissioner attributable to negligence or disregard of rules and regula- tions or a substantial_understatement_of_income_tax the accuracy-related_penalty does not apply to any portion of an underpayment for which a taxpayer had reasonable_cause and acted in good_faith see sec_6664 this court previously held that the statutory provisions shifting the burden of production to the commissioner with respect to penalties are inapplicable to corporations see 126_tc_191 holding that sec_7491 does not apply to a c corporation’s liability for a penalty an addition_to_tax or an additional_amount petitioner in the consolidated cases before us is a corpora- tion thus the provisions of sec_7491 do not apply respondent determined accuracy-related_penalties pursu- ant to sec_6662 of dollar_figure for the tax_year and dollar_figure for the tax_year in the respective notices of deficiency respondent determined these penalties on the grounds of negligence and disregard of rules and regulations and substantial understatements of income_tax respondent has conceded the substantial_understatement_of_income_tax grounds for the tax_year petitioner argues that no penalty is appropriate in these cases because petitioner was not negligent did not disregard any applicable rules and regulations and acted reasonably and in good_faith when relying on the tax_advice of its advisers who adequately considered all relevant law under the applicable standards at the time of the transactions in addition petitioner asserts that the oid income cannot be included in the penalty computations because this argument has only recently been introduced and developed by the commissioner and the courts and petitioner could not antici- pate such an assertion in and at the time of closing the transactions b negligence or disregard of rules and regulations we will address the issue of negligence or disregard of rules and regulations first because it was determined as the ground for penalties in both notices of deficiency on which these cases are based sec_6662 and b imposes a penalty on any portion of an underpayment_of_tax attributable to negligence or disregard of rules or regulations negligence includes any united_states tax_court reports failure to make a reasonable attempt to comply with the provisions of the internal revenue laws or to exercise ordi- nary and reasonable care in the preparation of a tax_return sec_1_6662-3 income_tax regs negligence is strongly indicated when the taxpayer fails to make a reasonable inquiry into correctness of an item that appears too good to be true id subpara ii disregard includes any careless reckless or intentional disregard of rules or regulations which includes the provi- sions of the internal_revenue_code temporary or final treasury regulations and revenue rulings or notices other than notices of proposed rulemaking issued by the internal_revenue_service and published in the internal rev- enue bulletin id subpara disregard is careless if the taxpayer does not use reasonable diligence to determine the correctness of a tax_return position that is contrary to the rule_or_regulation id disregard is reckless if the taxpayer makes little or no effort to determine whether a rule_or_regulation exists under circumstances which demonstrate a substantial deviation from the standard of conduct that a reasonable person would observe id finally disregard is intentional if a taxpayer knows of the disregarded rule_or_regulation id however the penalty does not apply to any portion of an underpayment for which a taxpayer had reasonable_cause and acted in good_faith see sec_6664 this defense can be established through reasonable and good-faith reliance on advice received from a competent tax professional see 469_us_241 sec_1_6664-4 income_tax regs respondent argues that petitioner failed to make a reason- able attempt to comply with the existing tax laws and failed to exercise ordinary and reasonable care in the preparation of the tax returns for the years at issue respondent asserts that exelon should have known that the like-kind_exchange and the test transactions provided it with a result too good to be true and should have evaluated the transactions more carefully respondent also asserts that exelon was aware that lilo transactions were already under scrutiny from the irs and did not sufficiently closely review the tax opinions provided by winston strawn at the time of entering into the transactions exelon corp v commissioner petitioner in turn argues that it conducted a thorough due diligence of all aspects of the like-kind_exchange and test transactions before deciding to engage in them petitioner also argues that it reasonably relied in good_faith on the advice it received from its advisers on the various aspects of the transactions including tax treatment because the issue of whether petitioner under sec_6662 was negligent or disregarded rules or regulations is so closely intertwined in these cases with whether petitioner under sec_6664 reasonably and in good_faith relied on advice it received from tax professionals we consider the two issues together it is well recognized that taxpayers may establish that they should not be liable for a sec_6662 penalty if they acted in good_faith and reasonably relied on advice of a tax professional reliance on a professional tax adviser however does not automatically establish reasonable_cause and good_faith sec_1_6664-4 income_tax regs instead all facts and circumstances must be taken into account including the taxpayer’s knowledge and experience and the reliance on the advice of a professional id in the case of reliance on an opinion or advice the facts and circumstances inquiry should account for the taxpayer’s education sophistication and business experience as well as whether the taxpayer knew or reasonably should have known that the advisor lacked knowledge in the relevant aspects of federal tax law id para c to show that reliance on advice of a tax professional con- stitutes reasonable_cause the taxpayer must prove by a preponderance_of_the_evidence the following three require- ments the adviser was a competent professional who had sufficient expertise to justify reliance the taxpayer pro- vided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on adviser’s judgment 115_tc_43 aff ’d 299_f3d_221 3d cir reli- ance may be unreasonable when it is placed upon insiders promoters or their offering materials or when the person relied upon has an inherent conflict of interest that the tax- payer knew or should have known about id pincite in addi- tion the advice must not be based on unreasonable factual or legal assumptions and must not unreasonably rely on rep- resentations statements findings or agreements of the tax- united_states tax_court reports payer or any other person sec_1_6664-4 income_tax regs petitioner claims it reasonably relied in good_faith on win- ston strawn’s tax_advice and therefore no accuracy-related_penalty should be imposed respondent contends that peti- tioner’s reliance on winston strawn was unreasonable and not in good_faith because winston strawn was too involved in the structuring of the transactions to provide a reliable tax opinion first we will analyze the factors outlined in neonatology the record in these cases and the testimony of the parties establishes that petitioner carefully considered various fac- tors including necessary expertise in tax in selecting its tax adviser winston strawn in petitioner’s opinion was a strong firm possessing the necessary qualifications and expertise in handling similar deals we do not find that winston strawn was so involved in structuring the transaction that reliance on its tax opinions was per se unreasonable petitioner contacted winston strawn to provide advice on the transaction and there is no evidence that winston strawn had a conflict of interest in rendering its advice winston strawn billed its normal hourly rates and its fee did not depend on the closing of the test transactions cf kerman v commissioner tcmemo_2011_54 slip op pincite finding that a tax opinion was bur- dened with an inherent conflict of interest where the fee for it was based on the amount of loss generated for the tax- payers in a cards transaction aff ’d 713_f3d_849 6th cir thus petitioner met the first prong of the neonatology test as to the second prong of the neonatology test the parties do not dispute that winston strawn was closely involved in the transactions and knew all the relevant facts to render a tax opinion respondent does not allege that petitioner mis- represented any material facts to winston strawn and the record does not contain any indicia that this was the case however as we discussed above winston strawn’s tax opinions were based in large part on the appraisals prepared by deloitte we found that winston strawn interfered with the integrity and the independence of the appraisal process by providing deloitte with a list of conclusions it expected to see in the appraisals to be able to issue tax opinions at the exelon corp v commissioner will and should level such interference improperly tainted the deloitte appraisal rendering it useless further because winston strawn directed the conclusions that deloitte had to arrive at we are highly suspicious that the tax opinions are similarly tainted we also concluded that the technical and engineering assumptions used in the deloitte appraisals were incon- sistent with the return conditions specified in the test transaction documents which made the exercise of the purchase cancellation options considerably more likely win- ston strawn as the firm that drafted the transaction docu- ments and was closely involved in all stages of the test trans- actions knew or should have known of this defect and that its tax opinions were therefore based on unreasonable assumptions and arrived at unreasonable conclusions in the light of how the transactions were actually structured see sec_1_6664-4 income_tax regs the third prong of the neonatology test requires the tax- payer to show that it relied in good_faith on the adviser’s judgment there is a longstanding policy of not requiring tax- payers to second-guess the work of a tax professional pro- viding the advice as the supreme court has stated t o require the taxpayer to challenge the attorney to seek a ‘second opinion ’ or to try to monitor counsel on the provi- sions of the code himself would nullify the very purpose of seeking the advice of a presumed expert in the first place boyle u s pincite see also bruce v commissioner tcmemo_2014_178 at finding it was objectively reasonable for the taxpayer to rely on the advice of his long- time tax adviser even though the court concluded that the advice was incorrect aff ’d 608_fedappx_268 5th cir estate of giovacchini v commissioner tcmemo_2013_27 at finding reasonable_cause and good_faith where there was no requirement under the circumstances to second- guess the advice of a c p a sophistication and expertise of a taxpayer are important when it comes to determining whether a taxpayer relied on a tax professional in good_faith or simply attempted to pur- chase an expensive insurance_policy for potential future litigation petitioner had been involved in the power industry since and described itself as an electric utility company with experience in all phases of that industry from genera- united_states tax_court reports tion transmission and distribution to wholesale and retail sales of power although petitioner did not have experience with sec_1031 transactions it certainly had experience in operating power plants and must have understood the con- cept of obsolescence petitioner indeed engaged many advisers to assist with the due diligence and documenting the transactions at issue petitioner’s employees recognized that they did not have expertise in like-kind_exchanges and thus sought help from outside lawyers accountants and other consultants to guide them in the transactions petitioner formed an internal project team that was responsible for investigating and evaluating the like-kind_exchange opportunity the team included high-level employees with experience in tax finance and engineering the team reported its findings to petitioner’s board_of directors and the board approved the transactions although the board did not have the benefit of reviewing the final versions of the tax opinions it did have a chance to ask questions of the winston strawn team as well as the pwc team petitioner’s employees and the board however had other considerations in mind as well they were under pressure to find a reasonable solution to the problem of higher-than- anticipated revenue from the sale of its fossil fuel power plants the clock on the sec_1031 transaction was ticking and the amount at stake-over dollar_figure billion of potentially tax- able sale proceeds-was too significant to let the like-kind_exchange plan fall apart our analysis of the test trans- actions shows that petitioner knew or should have known that cps and meag were reasonably likely to exercise their respective cancellation purchase options because they would not be able to return the spruce scherer and wansley power plants to petitioner without incurring significant expenses to meet the return requirements it is true that winston strawn provided a very favorable tax opinion on the test transactions notwithstanding the obvious inconsistency of the return provisions and the pro- in addition to winston strawn petitioner engaged pwc financial and accounting adviser arthur andersen accounting adviser sidley austin regulatory counsel deloitte valuation stone webster engi- neering and environmental adviser vinson elkins texas counsel and holland knight georgia counsel exelon corp v commissioner jected plant capacity factor at the end of the respective sub- leases yet we are not persuaded that winston strawn’s tax opinion can serve as a shield for petitioner under the cir- cumstances we believe that petitioner fully recognized that a plant with a capacity factor of -the minimum rate at which the spruce station had to be running when returned by cps upon expiration of the sublease-would be worth significantly more than the same plant with a capacity factor of -the capacity factor used in the deloitte appraisals petitioner as a sophisticated power plant operator must have appreciated that it would be very expensive for cps to sufficiently upgrade the plant to meet the capacity require- ments thus petitioner must have understood that winston strawn’s tax opinions based on the deloitte appraisals were flawed this brings us to two conclusions first petitioner could not have relied on the winston strawn tax opinions in good_faith because petitioner with its expertise and sophistication knew or should have known that the conclusions in the tax opinions were inconsistent with the terms of the deal second in the light of the previous conclusion petitioner’s alleged reliance on winston strawn’s tax_advice fails the neonatology test we note that petitioner expended significant resources on due diligence and consulting fees related to the like-kind_exchange and the test transactions however we find trou- bling petitioner’s cavalier disregard of the risks connected with the test transactions and the underlying facts mr berdelle petitioner’s controller and a senior employee with substantial discretionary and strategic authority testified that he had read the winston strawn tax opinions and see supra note for a fuller explanation of these numbers the dif- ference in capacity factors for meag transactions was in the same range petitioner also alleges that it relied on its auditor arthur andersen to raise red flags about the transactions according to petitioner arthur andersen had no objections or challenges to petitioner’s reporting of the like-kind_exchange unlike petitioner arthur andersen did not have the benefit of vast experience in operating power plants and may have over- looked the issue of return conditions the record is also silent as to what documents related to the transactions were actually reviewed by arthur andersen and to what extent we are thus not persuaded by petitioner’s argument united_states tax_court reports was otherwise intimately involved in the decisionmaking process behind the proposed transaction in addition win- ston strawn had advised petitioner of certain tax risks that could accompany the proposed transactions and indeed petitioner registered the test transactions as a confidential_corporate_tax_shelter around the same time it entered into the transactions it is true that mr roling and other employees of petitioner besides mr berdelle had only cursorily read the opinion package prepared by winston strawn this fact on its own might be sufficient to demonstrate a failure by petitioner to exercise ordinary and reasonable care in entering into the transaction and preparing the related tax returns however considering that petitioner was a sophisticated taxpayer claims to have read the winston strawn tax opinions in their entirety knew or should have known that win- ston strawn’s tax opinions based on the deloitte appraisal reports were flawed was apprised of the risk that the proposed transactions might be classified as corporate tax_shelters and registered them as such with the irs around the same time it entered into the test transactions and proceeded with the transactions anyway we find that peti- tioner disregarded the applicable rules and regulations at a minimum petitioner carelessly disregarded the rules and regulations by failing to exercise reasonable diligence to determine the correctness of a return position see sec_1_6662-3 income_tax regs moreover petitioner’s use of winston strawn’s tax opinions-flawed as the opinions were because of winston strawn’s interference with the independence of the appraisal reports that undergirded them-was misguided we cannot condone the procuring of a tax opinion as an insurance_policy against penalties where the taxpayer knew or should have known that the opinion was flawed a wink-and-a-smile is no replacement for independence when it comes to professional tax opinions we conclude that petitioner evinced disregard of rules and regulations within the meaning of sec_6662 with respect to ascertaining the tax consequences of the test transactions we further conclude that petitioner did not have reasonable_cause and act in good_faith within the meaning of sec_6664 accordingly we uphold the accuracy-related pen- alties as determined by respondent for tax years and exelon corp v commissioner because we have sustained the accuracy-related pen- alties on the ground of disregard of rules or regulations we do not address the parties’ arguments on a substantial_understatement_of_income_tax for the tax_year c oid income petitioner argues that the oid income should not be a part of the penalties calculation under sec_6662 because there was no guidance at the time petitioner filed its and returns that would suggest that the transactions could be recharacterized as loans and petitioner could not antici- pate this possibility petitioner also notes that respondent was inconsistent in his assertion of oid income in previous lilo silo cases sec_6662 imposes an accuracy-related_penalty applicable to any portion of an underpayment_of_tax required to be shown on a return sec_6664 defines an underpayment as the amount by which any_tax imposed by this title exceeds the excess of- the sum of- a the amount shown as the tax by the taxpayer on his return plus b amounts not so shown previously assessed or collected without assessment over the amount of rebates made neither sec_6662 nor any other provision of the code pro- vides that an underpayment should be reduced because a taxpayer did not anticipate that the commissioner would make a certain argument in litigating a tax case or because the commissioner was inconsistent in his prior litigation strategy we therefore find petitioner’s argument without merit we hold that the oid income should be included in the calculation of the underpayment subject_to the sec_6662 penalty for the tax_year viii conclusion we have considered all of the arguments that petitioner made and to the extent not discussed above conclude that those arguments not discussed herein are irrelevant moot or without merit we have considered respondent’s arguments only to the extent stated herein united_states tax_court reports to reflect the foregoing decisions will be entered under rule f
